EXHIBIT 10.124

CERTAIN IDENTIFIED INFORMATION MARKED BY [*] HAS BEEN EXCLUDED FROM THIS

EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE

COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED

A220

PURCHASE AGREEMENT

BETWEEN

AIRBUS CANADA LIMITED PARTNERSHIP

as the Seller

AND

AIR LEASE CORPORATION

 

as the Buyer

 





 

ALC A220 Purchase Agreement

Page  1/66

Ref. CLC-CT1906081 – December 2019

 

 




TABLE OF CONTENTS

Clause 1.

INTERPRETATION

 

 

Clause 2.

SUBJECT MATTER OF SALE

 

 

Clause 3.

CUSTOMER SUPPORT SERVICES AND WARRANTY

 

 

Clause 4.

PRICE/TAXES

 

 

Clause 5.

PAYMENT

 

 

Clause 6.

CUSTOMIZATION

 

 

Clause 7.

CERTIFICATION

 

 

Clause 8.

ACCEPTANCE AND DELIVERY

 

 

Clause 9.

TITLE AND RISK

 

 

Clause 10.

CHANGES

 

 

Clause 11.

BUYER’S REPRESENTATIVE AT SELLER FACILITY

 

 

Clause 12.

EXCUSABLE DELAY AND TOTAL LOSS

 

 

Clause 13.

NON-EXCUSABLE DELAY

 

 

Clause 14.

NOT APPLICABLE

 

 

Clause 15.

TERMINATION

 

 

Clause 16.

NOTICES

 

 

Clause 17.

PATENT AND COPYRIGHT INDEMNITY

 

 

Clause 18.

LIMITATION OF LIABILITY; DISCLAIMER AND RELEASE; INDEMNIFICATION

 

 

Clause 19.

ASSIGNMENT

 

 

Clause 20.

INDEMNITIES AND INSURANCE

 

 

Clause 21.

LAW AND JURISDICTION

 

 

Clause 22.

CONFIDENTIALITY

 

 

Clause 23.

AGREEMENT

 

 

 



 

ALC A220 Purchase Agreement

Page  2/66

Ref. CLC-CT1906081 – December 2019

 

 



 

 

Schedule 1 -

PRICE REVISION FORMULA

 

 

Schedule 2 -

DELIVERY SCHEDULE

 

 

Schedule 3 –

STANDARD SPECIFICATION

 

 

Schedule 4 –

BUYER SELECTED OPTIONAL FEATURES

 

 

Schedule 5 –

CUSTOMIZATION MILESTONE CHART

 

 

Schedule 6 –

CERTIFICATE OF ACCEPTANCE

 

 

Schedule 7 –

BILL OF SALE

 

 

 

 

 

 

 

 

ANNEX A  

CUSTOMER SUPPORT SERVICES

 

 

ANNEX B  

WARRANTY AND SERVICE LIFE POLICY

 





 

ALC A220 Purchase Agreement

Page  3/66

Ref. CLC-CT1906081 – December 2019

 

 



 

This purchase agreement (the “Agreement”) is made on the 20 day of December
2019,

BETWEEN:

AIRBUS CANADA LIMITED PARTNERSHIP,  duly acting and represented by its managing
general partner, AIRBUS CANADA MANAGING GP INC., having its registered office at
13100 Boulevard Henri Fabre, Mirabel, QC, Canada J7N 3C6 (the “Seller”)

AND:

AIR LEASE CORPORATION, a corporation organised and existing under the Iaws of
the State of Delaware, U.S.A., having its principal place of business at 2000
Avenue of the Stars, Suite 1000N, Los Angeles, California 90067, U.S.A. (the
“Buyer”).

The Buyer and Seller together are referred to as the “Parties” and individually
as a “Party”.

WHEREAS

The Buyer desires to purchase and the Seller desires to sell fifty (50) Aircraft
and related data, documents, and services on the terms and conditions set out in
this Agreement;

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Buyer and the Seller agree as follows:





 

ALC A220 Purchase Agreement

Page  4/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 1.        INTERPRETATION

1.1                   In this Agreement, the following expressions shall have
the meaning ascribed thereto below unless otherwise expressly provided:

“Affiliate” means, with respect to any person, a company, a corporation, an
institution or person directly or indirectly controlling, controlled by or under
common control with such person. “Control” means for this purpose:

(i)      the direct or indirect ownership of at least fifty per cent (50%) of
the issued voting share capital of that person; or

(ii)      the power to direct or cause the direction of its affairs and/or to
control the composition of that person’s board of directors (or equivalent
body);

“Agreement” means this agreement, including the Schedules, Annexes, Appendices
and letter agreements, if any, attached hereto and the Standard Specification
(each of which is incorporated into this Agreement by reference), as they may be
amended or supplemented pursuant to the provisions of this Agreement;

“A220 Aircraft” means, individually or collectively, the A220-100 Aircraft or
the A220-300 Aircraft;

“A220-100 Aircraft” means, individually or collectively, the Airbus A220-100
aircraft model to be sold and purchased pursuant to this Agreement;

“A220-300 Aircraft” means, individually or collectively, the Airbus A220-300
aircraft model to be sold and purchased pursuant to this Agreement;

“A220-100 Base Price” and “A220-300 Base Price” have the meanings set out in
Clause 4.1;

“A220-100 Aircraft Final Price” and “A220-300 Aircraft Final Price” have the
meanings set out in Clause 4.2;

“A220-100 List Price” and “A220-300 List Price” have the meanings set out in
Clause 4.1;

 “Aircraft” means, individually or collectively, the A220-100 Aircraft or
A220-300 Aircraft, as the case may be;

“Aircraft Final Price” means, as applicable, the A220-100 Aircraft Final Price
or the A220-300 Aircraft Final Price;

“Aircraft Base Price” means, as applicable, the A220-100 Base Price or the
A220-300 Base Price;

“Airframe” means any A220-100 Aircraft or A220-300 Aircraft, as case may be,
excluding the Propulsion Systems therefor;





 

ALC A220 Purchase Agreement

Page  5/66

Ref. CLC-CT1906081 – December 2019

 

 



 

“Aviation Authority” means, when used with respect to any jurisdiction, the
government entity that, under the laws of such jurisdiction, has control over
civil aviation or the registration, airworthiness or operation of civil aircraft
in such jurisdiction;

“BFE Supplier” means the supplier of BFE;

“Bill of Sale” means a bill of sale in the form set out in Schedule 7;

“Business Day”  means a day, other than a Saturday or Sunday, on which business
of the kind contemplated by this Agreement is carried on in Canada, in France
and in the Buyer's country or, where used in relation to a payment, which is a
day on which banks are open for business in Canada, in the Buyer's country and
in New York, as appropriate;

“Buyer Furnished Equipment” or “BFE” has the meaning set out in Clause 10.5;

“Buyer Party” means, as the context may require, the Buyer and/or any Affiliate
of the Buyer;

“Buyer Requested Changes” has the meaning set out in Clause 10.1;

“Buyer Selected Optional Features” or “BSOF” means the items set out in Schedule
4 as amended by all applicable Buyer Requested Changes;

“Certificate of Acceptance” means a certificate in the form set out in Schedule
6;

“Contractual Definition Freeze” or “CDF” has the meaning set out in Clause
6.3.2;

“Delivery” means, in respect of any Aircraft, the delivery of, sale of and
transfer of title to such Aircraft by the Seller to the Buyer in accordance with
Clause 8.3;

“Delivery Date” means the date on which Delivery occurs;

“Development Changes” has the meaning set out in Clause 10.2;

“Delivery Location” means the facilities of the Seller at the location of the
final assembly of the Aircraft;

“EASA” means the European Aviation Safety Agency or any successor thereto;

“Excusable Delay” has the meaning set out in Clause 12.1;

“Excusable Delay Period” means, for an Aircraft subject to an Excusable Delay,
[*] of the corresponding Aircraft (or on termination of the Agreement in respect
thereof);





 

ALC A220 Purchase Agreement

Page  6/66

Ref. CLC-CT1906081 – December 2019

 

 



 

“FAA” means the Federal Aviation Administration of the United States of America
or any successor thereto;

“Initial Operator” means the first operator of an Aircraft following Delivery to
it hereunder;

“LIBOR Rate” means, in respect of the relevant interest period (or where no
interest period is stated, six (6) months), the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) determined on the basis of the
offered rates for deposits in US dollars, which appear on the Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on the day that is two (2) working
days before the first day of such an interest period. If at least two (2) such
offered rates appear on the Reuters Screen LIBOR01 Page (or any replacement
Thomson Reuters page which displays that rate), the rate for that interest
period will be the arithmetic mean of such offered rates rounded to the nearest
basis point (0.5 rounds to 1). If only one (1) offered rate appears, the rate
for that interest period will be "LIBOR" as quoted by National Westminster Bank,
plc. "Reuters Screen LIBOR01 Page" means the display designated as page
"LIBOR01" on the Thomson Reuters screen (or, in the event that LIBOR Rate is
discontinued or not available for a continuous period of in excess of thirty
(30) days, any comparable or successor rate as the LIBOR Rate as may be mutually
agreed between the Parties, with each party acting reasonably and in good faith,
provided that [*] (the “Replacement LIBOR Rate”);

“Non-Excusable Delay” means any delay that does not result from the occurrence
of an Excusable Delay;

“Non-Excusable Delay Period” means for an Aircraft subject to a Non-Excusable
Delay, [*] of the corresponding Aircraft (or on termination of the Agreement in
respect thereof);

“Notice” means any notice, request, approval, permission, consent or other
communication to be given or required under this Agreement in accordance with
Clause 16;

“Operator” means any operator of any Aircraft following Delivery hereunder;

“Options Catalogue” means the Seller’s catalogue of customisation options;

“Other Agreement” means any agreement entered into or to be entered into from
time to time between a Buyer Party and a Seller Party;

“Predelivery Payment” means any of the payment(s) determined in accordance with
Clause 5.1;

“Price Revision Formula” means the price revision formula attached as Schedule
1;

“Prime Rate” means the annual U.S. Bank Prime Loan Rate offered by a majority of
the top twenty-five (25) U.S. commercial banks, ranked by total assets, which
appears on the Bloomberg Screen PRIME Index Page. If only





 

ALC A220 Purchase Agreement

Page  7/66

Ref. CLC-CT1906081 – December 2019

 

 



 

one (1) offered rate appears, the rate will be "PRIME" as quoted by Bank of
America U.S. "Bloomberg Screen PRBKBKAM Index Page" means the display designated
as page "PRBKBKAM Index" on the Bloomberg screen (or any successor to such page
or service),  (or, in the event that Prime Rate is discontinued or not available
for a continuous period of in excess of thirty (30) days, any comparable or
successor rate as the Prime Rate as may be mutually agreed between the Parties,
with each party acting reasonably and in good faith, provided that [*] (the
“Replacement Prime Rate”). For the avoidance of doubt, whenever a Predelivery
Payment [*] Predelivery Payment;

“Propulsion Systems” has the meaning set out in Clause 2.2;

“Propulsion Systems Manufacturer” means the manufacturer of the Propulsion
Systems;

“Readiness Date” means the date specified in the notice pursuant to Clause 8.1.2
as the date on which the Aircraft will be offered for the Technical Acceptance
Process;

“Ready for Delivery” means the time when the Technical Acceptance Process has
been completed in accordance with Clause 8.2 and all technical conditions
required for the issuance of the TC Airworthiness Certificate or the TC Export
Airworthiness Certificate for export (as applicable) have been satisfied;

“Regulatory Change” has the meaning set out in Clause 10.3;

“Scheduled Delivery Month” means the month specified in Schedule 2 when an
Aircraft shall be Ready for Delivery, subject to the provisions of this
Agreement;

“Seller Facility” means Mirabel, Quebec, Canada;

“Seller Furnished Equipment” or “SFE” means equipment that is designated in the
Specification as being provided by the Seller.

“Seller Party” means, as the context may require, the Seller and/or any
Affiliate of the Seller;

“Specification” means the Standard Specification, as supplemented by the BSOF,
any Development Changes and any Regulatory Changes;

“Standard Specification” means the specification document referred to in
Schedule 3, being a general description of the Aircraft (a copy of which the
Buyer acknowledges having received), [*] Agreement;

“Taxes” has the meaning set out in Clause 4.3;

“TC” means Transport Canada Civil Aviation or any successor thereto;





 

ALC A220 Purchase Agreement

Page  8/66

Ref. CLC-CT1906081 – December 2019

 

 



 

“TC Airworthiness Certificate” and/or “TC Export Airworthiness Certificate” 
means an airworthiness certificates issued pursuant to Clause 7;

“Technical Acceptance Process” has the meaning set out in Clause 8.2.

1.2                   The headings in this Agreement are included for
convenience only and shall not be used in the construction or interpretation of
this Agreement.

1.3                   In this Agreement, unless otherwise expressly provided or
the context otherwise requires, the singular includes the plural and vice-versa.

1.4                   The Airbus A220, Airbus A220-100 and Airbus A220-300 are
the current designations of the aircraft previously designated as respectively
the C Series, the CS100 and the CS300; the use of such prior designations under
or in connection with this Agreement shall be deemed to be references to the
Airbus A220, Airbus A220-100 and Airbus A220-300, as applicable.

1.5                   All dollar amounts in this Agreement are expressed in the
lawful currency of the United States of America and all references to "$" and
"USD" have a corresponding meaning.

1.6                   In this Agreement, reference to a Clause, Article,
Schedule or Annex shall be construed as a reference to a clause, article,
schedule or annex of and to this Agreement.

1.7                   In this Agreement, the words “include”,  “includes” or
“including” shall be deemed to be followed by the words “without limitation”.





 

ALC A220 Purchase Agreement

Page  9/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 2.        SUBJECT MATTER OF SALE

2.1                   Subject to the terms and conditions of this Agreement, the
Seller shall sell and the Buyer shall purchase fifty (50) A220-300 Aircraft
manufactured pursuant to the Standard Specification as supplemented to include
the Buyer Selected Optional Features and [*] Agreement.

2.2                   A220 Aircraft Engines

The Aircraft shall be equipped with a set of two (2) Pratt and Whitney engines,
as well as nacelles and engine build-up (together the “Propulsion Systems”).

 

 

Propulsion System

 

 

Thrust

 

A220-100 Aircraft

 

PW1519G

 

 

 [*] lbf

 

A220-300 Aircraft

 

PW1521G-3

 

[*] lbf

 

 





 

ALC A220 Purchase Agreement

Page  10/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 3.        CUSTOMER SUPPORT SERVICES AND WARRANTY

3.1                   The Seller shall provide to the Buyer customer support
services as described in Annex A.

3.2                   The Seller shall provide to the Buyer the warranty and the
service life policy described in Annex B.





 

ALC A220 Purchase Agreement

Page  11/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 4.        PRICE/TAXES

4.1                   Prices

4.1.1                A220-100 Aircraft Base Price

The base price of each A220-100 Aircraft (the “A220-100 Base Price”) is the sum
of:

[*]

4.1.2                A220-300 Aircraft Base Price

The base price of each A220-300 Aircraft (the “A220-300 Base Price”) is the sum
of:

[*]





 

ALC A220 Purchase Agreement

Page  12/66

Ref. CLC-CT1906081 – December 2019

 

 



 

4.2                   Aircraft Final Price

For each Aircraft, the “A220-100 Aircraft Final Price” or the “A220-300 Aircraft
Final Price” shall be the aggregate of:

a)           the applicable Aircraft Base Price;

b)           the aggregate of all increases or decreases to the Aircraft Base
Price as agreed in any Buyer Requested Changes or part thereof applicable to the
Aircraft subsequent to the date of this Agreement; and

c)           [*] amount resulting from [*] provisions of this Agreement and/or
[*] written agreement between the Buyer and the Seller relating to the Aircraft.

all as adjusted by the application of the Price Revision Formula to the Delivery
Date of such Aircraft.

4.3                  Taxes

4.3.1               The amounts stated in this Agreement to be payable by the
Buyer are exclusive of value added tax (“VAT”) or sales or other transfer tax
chargeable under the laws of any jurisdiction, and accordingly the Buyer shall
pay any VAT or sales or other transfer tax chargeable with respect to any
Aircraft, component, accessory, equipment, part or service delivered or
furnished to the Buyer under this Agreement.

4.3.2               The Seller will pay all other Taxes (except for Taxes based
on or measured by the income of the Buyer or any Taxes levied against the Buyer
for the privilege of doing business in any jurisdiction), levied, assessed,
charged or collected, on or prior to Delivery of any Aircraft, for or in
connection with the manufacture, assembly, sale and delivery under this
Agreement of such Aircraft or any parts, instructions or data installed thereon
or incorporated therein (except Buyer Furnished Equipment referred to in Clause
10.5).

4.3.3               The Buyer will pay all Taxes not assumed by the Seller under
Clause 4.3.2, except for [*].

4.3.4                [*]

“Taxes” means any present or future tax, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority or any
political subdivision or taxing authority thereof or therein.





 

ALC A220 Purchase Agreement

Page  13/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 5.        PAYMENT

5.1                   Payments

5.1.1                An amount equal to the initial commitment fee [*] for each
Aircraft (the “Commitment Fee”) already paid by the Buyer to the Seller prior to
the date of this Agreement shall be credited without interest against the first
Predelivery Payment due in respect of the corresponding Aircraft under this
Agreement.

5.1.2                The Buyer shall pay Predelivery Payments to the Seller
calculated on the “Predelivery Payment Reference Price” of each Aircraft. The
predelivery payment reference price is determined by the following formula:

A = [*]

Where

A:         The Predelivery Payment Reference Price for Aircraft to be delivered
in year T;

[*]

5.1.3                Such Predelivery Payments shall be made in accordance with
the following schedule:

 

DUE DATE OF PAYMENTS

 

PERCENTAGE OF PREDELIVERY PAYMENT REFERENCE PRICE

[*]

 

[*]

On the first day of each of the following months prior to the Scheduled Delivery
Month

 

 

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

___________________________

Total Predelivery Payment

 

[*]

 

Predelivery Payments theoretically falling due before signature of the Agreement
shall be payable on signature of the Agreement.





 

ALC A220 Purchase Agreement

Page  14/66

Ref. CLC-CT1906081 – December 2019

 

 



 

5.1.4                On or before the Delivery Date of each Aircraft, the Buyer
shall pay to the Seller the difference between the Aircraft Final Price and the
amount of Predelivery Payments received by the Seller for such Aircraft.

5.2                   Any Predelivery Payment received by the Seller shall
constitute an instalment in respect of the Aircraft Final Price. The Seller
shall be entitled to hold and use any Predelivery Payment as absolute owner
thereof, subject only to the obligation to deduct any such Predelivery Payment
from the Aircraft Final Price when calculating the balance of the Aircraft Final
Price. The Seller shall be under no obligation to segregate any Predelivery
Payment from the Seller’s funds generally.

5.3                   If any payment due to the Seller under this Agreement
including but not limited to any Predelivery Payment, commitment fee, option fee
for the Aircraft as well as any payment due to the Seller for any spare parts,
data, documents, training and services, is not received on the due date, without
prejudice to the Seller's other rights under this Agreement and at law, the
Seller shall be entitled to claim from the Buyer, and the Buyer shall promptly
pay to the Seller upon receipt of such claim, an agreed fixed amount destined to
compensate the Seller for the negative consequences, costs, losses and expenses,
that the Seller may suffer as a result of such late payment. The amount of such
compensation shall be calculated using [*] on the amount of such overdue
payment, [*]. The Seller's right to receive such interest will be in addition to
any other rights of the Seller hereunder or at law.

5.4                   Without prejudice to Clause 5.3, if  [*].

5.5                   The Buyer shall make all payments due under this Agreement
in immediately available funds by deposit on or before the due date to the
Seller’s account detailed below or such other bank account as the Seller may
notify to the Buyer from time to time:

Transfer to: [*]

Account Name:                 [*]

Account #:                         [*]

Bank Name:                      [*]

ABA #:                               [*]

SWIFT #:                           [*]

Reference: Purchase Agreement No. [*]

5.6                   Unless expressly stipulated otherwise, any charges due
under this Agreement other than those set out in Clauses 5.1 and 5.7 will be
paid by the Buyer at the same time as payment of the balance of the Final Price
or, if invoiced after the Delivery Date, within [*].

5.7                   The Buyer shall not, by virtue of anything contained in
this Agreement (including, without limitation, any Predelivery Payments
hereunder, or any designation or identification by the Seller of a particular
aircraft as an Aircraft





 

ALC A220 Purchase Agreement

Page  15/66

Ref. CLC-CT1906081 – December 2019

 

 



 

to which any of the provisions of this Agreement refers) acquire any
proprietary, insurable or other interest whatsoever in any Aircraft before
Delivery of and payment for such Aircraft, as provided in this Agreement.

5.8                   The Buyer's obligation to make payments to the Seller
hereunder shall not be affected by and shall be determined without regard to any
setoff, counterclaim, recoupment, defense or other right that the Buyer may have
against the Seller or any other person and all such payments shall be made
without deduction or withholding of any kind. The Buyer shall ensure that the
sums received by the Seller under this Agreement shall be equal to the full
amounts expressed to be due to the Seller hereunder, without deduction or
withholding on account of and free from any and all taxes, levies, imposts,
duties or charges of whatever nature, except that if the Buyer is compelled by
law to make any such deduction or withholding the Buyer shall pay such
additional amounts to the Seller as may be necessary so that the net amount
received by the Seller after such deduction or withholding shall equal the
amounts that would have been received in the absence of such deduction or
withholding.

5.9                   Not applicable.

5.10                 Cross-Collaterisation

5.10.1              The Buyer hereby agrees that, notwithstanding any provision
to the contrary in this Agreement, in the event that the Buyer should fail to
make any material payment owing under this Agreement or under any Other
Agreement, the Seller may:

(i)     withhold payment to the Buyer Party of any sums that may be due to or
claimed by a Buyer Party from a Seller Party pursuant to this Agreement or any
Other Agreement, including Predelivery Payments, unless or until the default
under this Agreement or the Other Agreement is cured or remedied; and

(ii)    apply any amount of any Predelivery Payment it then holds under this
Agreement in respect of any of the Aircraft as well as any other monies held
pursuant to any Other Agreement (collectively the “Relevant Amounts”) in such
order as the Seller deems appropriate in satisfaction of any amounts due and
unpaid by a Buyer Party and to compensate for any losses and/or damages a Seller
Party may suffer as a result of a Buyer Party’s failure to make payments in a
timely manner under this Agreement or any Other Agreement. The Buyer
acknowledges that the application of any of the Relevant Amounts as aforesaid
may result in the Buyer Party being in default (unless such default is otherwise
cured or remedied) in relation to the agreement in respect of which such
Relevant Amounts were originally granted or required to be paid, as the case may
be.

The rights granted to the Seller in the preceding paragraphs (i) and (ii) are
without prejudice and are in addition to and shall not be deemed a waiver of any
other rights and remedies the Seller Party may have at law or under this
Agreement or any Other Agreement, including the right of set-off.





 

ALC A220 Purchase Agreement

Page  16/66

Ref. CLC-CT1906081 – December 2019

 

 



 

5.10.2              In the event that the Seller applies any amount of any
Predelivery Payment it then holds under this Agreement in respect of any of the
Aircraft in satisfaction of the amount due and unpaid by a Buyer Party or to
compensate for losses and/or damages to a Seller Party as a result of a Buyer
Party’s failure to make payment in a timely manner under the Agreement or any
Other Agreement, then the Seller shall notify the Buyer to that effect. Within
[*] of such notification, the Buyer shall pay by wire transfer of funds
immediately available to the Seller the amount of the Predelivery Payment that
has been applied by the Seller as set forth above.

[*]





 

ALC A220 Purchase Agreement

Page  17/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 6.        CUSTOMIZATION

6.1                   Industrial Milestones

6.1.1                Customization Milestones for Head of Version

Contractual Definition Freeze for a Head of Version (as such term is defined in
Clause 6.2 herein) Aircraft shall be [*] prior to the first day of the Scheduled
Delivery Month (the “Leadtime”) for the Aircraft scheduled for delivery [*].
This Leadtime [*].

Notwithstanding the foregoing, should the Buyer wish to select Long Lead Items
(“LLI”), corresponding to A220 features that require selection and contractual
commitment by the Buyer [*] corresponding Aircraft.

6.1.2               BFE Leadtime

The Buyer shall be entitled to select BFE among three (3) different categories:

(i)        “New BFE”, which are BFE equipment that have not been previously
certified on the A220 aircraft type; and

(ii)       “Customized BFE”, which are BFE equipment that have already been
certified on the A220 aircraft type but require [*]; and

(iii)      “Certified BFE”, which are BFE equipment that have already been
certified and delivered on the A220 aircraft type (same part number).

For the sole purpose of this Clause 6.1.2, a new seat part number shall be
considered as Certified BFE on the condition that:

     The part number change is only due to [*]; and

     The [*] remain within certified ranges; and

     No testing is required apart from flammability tests.

With respect to New BFE, the Buyer shall notify the Seller of its selection of
BFE Supplier(s) [*] prior to the first day of the Scheduled Delivery Month of
the corresponding Aircraft.

With respect to Customized BFE, the Buyer notify the Seller of its selection of
BFE Supplier(s) [*] prior to the first day of the Scheduled Delivery Month of
the corresponding Aircraft.

With respect to Certified BFE, the Buyer shall notify the Seller of its
selection of BFE Supplier(s) [*] prior to the first day of the Scheduled
Delivery Month for the corresponding Aircraft.

[*]

6.2                  Heads of Version

 





 

ALC A220 Purchase Agreement

Page  18/66

Ref. CLC-CT1906081 – December 2019

 

 



 

The first Aircraft to be delivered to an Initial Operator in a defined
Specification shall be referred to as a head of version (the “Head of Version”).

Any subsequent Aircraft delivered to the same Initial Operator and having the
same Specification as the Head of Version shall not be a new Head of Version.

Any Aircraft delivered to the same Initial Operator but in a different
Specification shall be another Head of Version, except in the case that the
differences between such Specification and the Head of Version are related to
items other than the [*].

The total number of new Heads of Version for the A220 Aircraft shall not exceed
the following:

[*]

as per the delivery schedule set forth in Schedule 2 herein.

[*]

Notwithstanding the foregoing, it is understood that, should the Scheduled
Delivery Month be amended, then the number of [*] shall be adjusted
proportionaly [*].

[*]

6.3                  Buyer Information

6.3.1               Customization Milestones Chart

The customization milestone chart (the “Customization Milestone Chart”) in
Schedule 5 herein is setting out how far in advance of the Scheduled Delivery
Month of the Aircraft the Buyer shall provide to the Seller specific information
related to the manufacture of the Aircraft in order to ensure the Delivery of
the Aircraft in the Scheduled Delivery Month.

6.3.2                Contractual Definition Freeze

The Customization Milestone Chart defines in particular the date(s) by which the
contractual definition of the Aircraft must be finalized and such Aircraft BSOF
need to have been executed by the Buyer (the “Contractual Definition Freeze” or
“CDF”) in order to enable their incorporation into the manufacturing of the
Aircraft and Delivery of the Aircraft in the Scheduled Delivery Month.Each such
date will be referred to as a “CDF Date”.





 

ALC A220 Purchase Agreement

Page  19/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 7.        CERTIFICATION

7.1                  TC, FAA and EASA have each certified the Aircraft type
described in the Standard Specification.

7.2                  The Seller shall provide to the Buyer, as applicable,
either (i) a TC Airworthiness Certificate for, or (ii) a TC Export Airworthiness
Certificate for export to the country of usage/import of the Initial Operator
for each Aircraft on or before the applicable Delivery Date. [*]

7.3                  The Buyer shall be responsible for (i) obtaining or (ii)
making the Initial Operator obtain any import licenses and/or authorisations
required to import, register, and operate (as applicable) the Aircraft into any
country; the Seller shall provide reasonable assistance to the Buyer with
respect thereto.

7.4                  Upon the Buyer’s request, to be provided to the Seller with
adequate notice, the Seller shall identify the Regulatory Changes that may be
required pursuant to Clause 10.3.1.

7.5                   [*]

7.6                  The Seller shall, to the extent permitted by law, provide
the Buyer with such assistance as it may reasonably request to obtain an export
license, if required, to enable the Buyer to export the Aircraft from Canada,
subject to prevailing export control regulations (including those of the United
States) in effect on the Delivery Date.

7.7                  The Seller shall, without payment or other liability, be
entitled to use each Aircraft before delivery as may be necessary to obtain the
certificates required under Clause 7. Such use shall not limit the Buyer’s
obligation to accept Delivery hereunder. [*]





 

ALC A220 Purchase Agreement

Page  20/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 8.        ACCEPTANCE AND DELIVERY

8.1                  Delivery Notices

8.1.1               The Seller shall have the Aircraft Ready for Delivery within
their respective Scheduled Delivery Month(s), as set forth in Schedule 2, at the
Seller Facility.

8.1.2               For each Aircraft, the Seller shall give the Buyer (i) [*]
advance Notice of the [*] of the projected Readiness Date, (ii) [*] advance
Notice of the projected Readiness Date for each Aircraft (setting forth the
projected starting date and the planned schedule of the Technical Acceptance
Process), (iii) [*] advance Notice of the Readiness Date of each Aircraft, and
(iv) notice of any change to the dates set forth in such notices.

8.1.3               [*] following receipt by the Buyer of the Notice of the
Readiness Date pursuant to Clause 8.1.2(iii) herein, the Buyer shall:

(a)        provide Notice to the Seller as to the source and method of payment
of the balance of the Aircraft Final Price;

(b)        provide evidence of the authority of the designated persons to
execute the Certificate of Acceptance and other delivery documents on behalf of
the Buyer;

(c)        should the Buyer [*], inform the Seller hereof; and

(d)        unless [*], identify to the Seller the names of the Buyer’s
representatives who will participate in such Technical Acceptance Process for
the Aircraft. The Buyer may have [*] of its representatives ([*] will have
access to the cockpit at any one time) to participate in such Technical
Acceptance Process for the Aircraft.

8.2                  Technical Acceptance Process

8.2.1               In accordance with Clause 8.1.3, unless the Buyer has
notified the Seller pursuant to Clause 8.1.3(c) that [*], the Aircraft shall
undergo a technical acceptance process prior to Delivery, conducted in
accordance with the Seller’s acceptance process (the "Technical Acceptance
Process"). Completion of the Technical Acceptance Process shall demonstrate to
the Buyer the satisfactory functioning of the Aircraft and shall be deemed to
demonstrate to the Buyer compliance of the Aircraft with the Specification.

Should it be established during the Technical Acceptance Process that the
Aircraft does not comply with the Technical Acceptance Process requirements, the
Seller shall, without hindrance from the Buyer, be entitled to carry out any
necessary changes and, as soon as practicable thereafter, resubmit the Aircraft
to such further Technical Acceptance Process as is necessary to demonstrate the
elimination of the non-compliance.

If a discrepancy from the Specification [*], such discrepancy shall be promptly
remedied by the Seller [*].





 

ALC A220 Purchase Agreement

Page  21/66

Ref. CLC-CT1906081 – December 2019

 

 



 

8.2.2                Any Technical Acceptance Process shall:

(a)        commence on a date notified by the Seller to the Buyer in accordance
with Clause 8.1.2 (iii);

(b)        take place at the Seller Facility;

(c)        be carried out by the personnel of the Seller according to a
pre-determined schedule of milestones (to the exclusion of items previously
inspected pursuant to Clause 11 hereof) with the intention of completing it [*];
and

(d)        include a technical acceptance flight which shall [*].

8.2.3                If after the Technical Acceptance Process has started the
Buyer fails to co-operate in such process, the Seller shall be entitled to
complete the Technical Acceptance Process and the Buyer shall be deemed to have
accepted that the Technical Acceptance Process has been satisfactory completed
in all respects.

Notwithstanding the foregoing, it is understood that the Technical Acceptance
Process is performed for the sole purpose of the Buyer inspecting the Aircraft
prior to Delivery and that [*] and the date [*] be deemed to be the date at
which the Aircraft is deemed to be compliant with the Specification and is
deemed Ready for Delivery.

8.3                   Delivery

Upon the Aircraft being Ready for Delivery:

(a)        the Seller shall deliver to the Buyer, as applicable, the TC
Airworthiness Certificate or the TC Export Airworthiness Certificate;

(b)        the Buyer shall pay to the Seller the balance of the Aircraft Final
Price for such Aircraft;

(c)        upon receipt by the Seller of the balance of the Aircraft Final
Price, the Seller shall deliver to the Buyer a Bill of Sale for the Aircraft
and/or such other documentation confirming transfer of title and receipt of the
Aircraft Final Price as may be reasonably requested by the Buyer; and

(d)        the Buyer shall execute and deliver to the Seller a certificate of
acceptance in respect of the Aircraft in the form of Schedule 6 (the
“Certificate of Acceptance”) for the Aircraft and the Buyer’s signature of such
certificate will constitute waiver by the Buyer of any right it may have, under
the Uniform Commercial Code as adopted by the State of New York or otherwise, to
revoke acceptance of the Aircraft for any reason, whether known or unknown to
the Buyer at the time of acceptance.

8.4                   If the Buyer fails [*] on which the Aircraft is Ready for
Delivery to (i) deliver the signed Certificate of Acceptance to the Seller, or
(ii) pay the balance of the Final





 

ALC A220 Purchase Agreement

Page  22/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Price of the Aircraft to the Seller, then the Buyer will be deemed to have
rejected Delivery wrongfully when the Aircraft was duly tendered to the Buyer
hereunder. If such a deemed rejection arises, and in addition to the remedies of
Clause 5.3, (a) the Seller will retain title to the Aircraft and (b) the Buyer
will indemnify and hold the Seller harmless against any and all costs (including
but not limited to any parking, storage, and insurance costs) and consequences
resulting from the Buyer's rejection (including but not limited to risk of loss
of, or damage to the Aircraft), it being understood that the Seller will be
under no duty to the Buyer to store, park, insure, or otherwise protect the
Aircraft. These rights of the Seller will be in addition to the Seller’s other
rights and remedies in this Agreement.





 

ALC A220 Purchase Agreement

Page  23/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 9.        TITLE AND RISK

9.1                  The Seller will deliver and transfer good title to the
Aircraft to the Buyer free and clear of all encumbrances (except for any liens
or encumbrances created by or on behalf of the Buyer) provided that the balance
of the Aircraft Final Price has been paid by the Buyer pursuant to Clause 8.3
and that the Certificate of Acceptance has been signed and delivered to the
Seller pursuant to Clause 8.3. The Seller shall provide the Buyer with a bill of
sale in the form of Schedule 7 (the "Bill of Sale") and/or such other
documentation confirming transfer of title and receipt of the Aircraft Final
Price as may reasonably be requested by the Buyer. Title to and risk of loss of
or damage to the Aircraft will pass to the Buyer contemporaneously with the
delivery by the Seller to the Buyer of such Bill of Sale.





 

ALC A220 Purchase Agreement

Page  24/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 10.      CHANGES

10.1                 Buyer Requested Changes

Should the Buyer request a change to any Buyer Selected Optional Features, the
Seller (acting in good faith) shall advise the Buyer of the feasibility of such
change and, if feasible, of its price and availability and – to the extent
reasonably practicable - of the expected effect (if any) of such change on the
price and payment terms applicable to the Aircraft and on the performance
characteristics of the Aircraft.

Such change shall be effected by way of a written amendment to this Agreement
between the parties hereto. Any changes made in accordance with the provisions
of this Clause 10.1 shall constitute a “Buyer Requested Change” and the cost
thereof shall be borne by the Buyer.

10.2                 Development Changes

The Specification may also be amended to incorporate changes deemed necessary by
the Seller to improve the Aircraft, prevent delay or ensure compliance with this
Agreement (“Development Change”), as set forth in this Clause 10.2.

10.2.1             The Specification may be amended by the Seller through a
Development Change, which shall be documented by the Seller and such document
will set out the Development Change’s Aircraft embodiment rank as well as, in
detail, the particular change to be made to the Specification and the effect, if
any, of such change on performance, weight, Aircraft Base Price, Delivery Date
of the Aircraft affected thereby and interchangeability or replaceability
requirements under the Specification.

Except when the Development Change is necessitated by an Aviation Authority
directive or by equipment obsolescence, in which case the Development Change
will be accomplished without requiring the Buyer’s consent, if the Development
Change adversely affects the performance, weight, Base Price, Delivery Date of
the Aircraft affected thereby or the interchangeability or replaceability
requirements under the Specification, the Seller will notify the Buyer of a
reasonable period of time during which the Buyer must accept or reject such
Development Change. If the Buyer does not notify the Seller of the rejection of
the Development Change within such period, the Development Change will be deemed
accepted by the Buyer and the corresponding modification will be accomplished.

Notwithstanding the above and for the specific case of the Aircraft to be
delivered under the Agreement, if (i) the Seller issues a chargeable Development
Change applicable to such Aircraft and (ii) such chargeable Development Change
[*].

10.2.2             In the event of the Seller revising the Specification to
incorporate Development Changes which have no adverse effect on any of the
elements as set forth in 10.2.1 above, such revision shall be performed by the
Seller without the Buyer’s consent.





 

ALC A220 Purchase Agreement

Page  25/66

Ref. CLC-CT1906081 – December 2019

 

 



 

In such cases, the Seller shall make the information corresponding to such
Development Change(s) available to the Buyer.

10.3                 Regulatory Changes

10.3.1              If any change to, or modification or testing of, the
Aircraft is required by any law or governmental regulation or requirement (or
interpretation thereof by any governmental agency having jurisdiction) in order
to meet the requirements of Clause 7.2 (a “Regulatory Change”), such Regulatory
Change shall be made to the Aircraft prior to the Delivery Date.

10.3.2              With respect to any Regulatory Change promulgated by any
authority having jurisdiction (including TC, the FAA or EASA)  (i) which is
applicable to all aircraft in general or to all aircraft of the same category as
the Aircraft, and [*] or (ii) is [*].

10.3.3              In the event the Regulatory Change does not fall under
provisions listed in Clause 10.3.2(i) or 10.3.2(ii):

(i)     [*]; and

(ii)    [*].

If delivery of the Aircraft is delayed by the incorporation of any Regulatory
Change, such delay shall constitute an Excusable Delay within the meaning of
Clause 12.

The Seller shall issue a written amendment to this Agreement reflecting any
Regulatory Change which shall set forth in detail the particular changes to be
made and the anticipated effect, if any, of such changes on design, performance,
weight, balance, Scheduled Delivery Month, as applicable, Aircraft Base Price
and/or Aircraft Final Price. Any amendment(s) issued pursuant to this Clause
shall be effective and binding [*].

10.4                 [*]

10.5                 Buyer Furnished Equipment

10.5.1              Administration

10.5.1.1           [*] in accordance with the Specification, the Seller shall
install those items of equipment that are identified in the Specification as
being furnished by the Buyer ("Buyer Furnished Equipment" or "BFE").

10.5.1.2           [*]

10.5.1.3           The Seller shall also provide [*] to the Buyer a schedule of
dates (the “On Dock Dates” or “ODD”) and the shipping addresses for delivery of
the BFE and,





 

ALC A220 Purchase Agreement

Page  26/66

Ref. CLC-CT1906081 – December 2019

 

 



 

where requested by the Seller, additional spare BFE to permit installation in
the Aircraft and Delivery of the Aircraft in accordance with the Aircraft
delivery schedule. The Buyer shall provide, or cause the BFE Suppliers to
provide, the BFE by such dates in a serviceable condition, in order to allow
performance of any assembly, installation, test or acceptance process in
accordance with the Seller’s industrial schedule. In order to facilitate the
follow-up of the timely receipt of BFE, the Buyer shall, upon the Seller’s
request, provide through the Seller’s BFE part management tool, dates and
references of all BFE purchase orders placed by the Buyer (including the
appropriate documentation to allow goods receipt. A detailed list of the
required documentation, as well as training on the part management tool will be
provided to the Buyer upon request). Once the last Aircraft under this Agreement
is delivered to the Buyer, the Seller shall, at its own cost, return the unused
additional spare BFE either to (i) the Buyer or (ii) the BFE manufacturer or
(iii) to any other address provided by the Buyer.

The Buyer shall also provide, when requested by the Seller, at AIRBUS Canada
Limited Partnership in Mirabel (Canada), or any other designated location,
adequate field service from BFE Suppliers to act in a technical advisory
capacity to the Seller in the installation, calibration and possible repair of
any BFE (“On-Site Support” or “OSS”). [*].

10.5.1.4           Without prejudice to the Buyer’s obligations hereunder, in
order to facilitate the development of the BFE Engineering Definition, the
Seller shall organize meetings between the Buyer and BFE Suppliers. The Buyer
hereby agrees to participate in such meetings and to provide adequate technical
and engineering expertise to reach decisions within the defined timeframe.

In addition, throughout the development phase and up to Delivery of the Aircraft
to the Buyer, the Buyer agrees:

     to follow-up on the status of the BFE development and ensure that the BFE
Suppliers shall enable the Buyer to fulfill its obligations, including but not
limited to those set forth in the Customization Milestone Chart;

     that, should a timeframe, quality or other type of risk be identified at a
given BFE Supplier, the Buyer shall allocate resources to such BFE Supplier so
as not to jeopardize the industrial schedule of the Aircraft;

     for major BFE, including, but not being limited to, seats, IFE and
connectivity systems (“Major BFE”) to participate on a mandatory basis in the
specific meetings that take place between BFE Supplier selection and BFE
delivery, namely:

o    Preliminary Design Review (“PDR”),

o    Critical Design Review (“CDR”);

     to attend the First Article Inspection (“FAI”) for the first shipset of
all Major BFE. Should the Buyer not attend such FAI, the Buyer shall delegate
the FAI to the BFE Supplier and confirmation thereof shall be supplied to the
Seller in writing;





 

ALC A220 Purchase Agreement

Page  27/66

Ref. CLC-CT1906081 – December 2019

 

 



 

    to attend the Source Inspection (“SI”) that takes place at the BFE
Supplier’s premises prior to shipping, for each shipset of all Major BFE. Should
the Buyer decide not to attend such SI, the Buyer shall delegate the SI [*] to
the BFE Supplier, or to the Seller or its Affiliates’ source inspector at the
BFE Supplier’s facilities and confirmation thereof shall be brought to the
Seller in writing. Should the Buyer not attend the SI, the Buyer shall be deemed
to have accepted the conclusions of the person to whom the SI was delegated with
respect to such SI. Notwithstanding the foregoing, it is agreed by the Buyer
that a Seller or a Seller Affiliate source inspector may be called upon solely
to the extent that he is already present at the relevant BFE Supplier.

The Seller shall be entitled to attend the PDR, the CDR and the FAI. In doing
so, the Seller’s employees shall be acting in an advisory capacity only and at
no time shall they be deemed to be acting as Buyer's employees or agents, either
directly or indirectly. If the Seller does not have any employee, agent, or
representative present at the PDR, CDR or FAI, then neither the Buyer nor the
Buyer’s employees, agents or representatives shall be deemed to be acting as the
Seller’s employees or agents, either directly or indirectly.

10.5.1.5          The BFE shall be imported into Canada by the Buyer. The Buyer
shall deliver the BFE Delivery Duty Paid (“DDP”) to the Seller Facility or such
other place as designated by the Seller pursuant to Clause 10.5.1.3, by the
applicable ODDs. The Buyer shall, or shall cause a broker to, act as
importer-of-record with respect to BFE to ensure clearance of BFE upon it
reaching its destination.

10.5.2              Applicable Requirements

The Buyer is responsible for ensuring, at its expense, and warrants that the BFE
shall:

    be manufactured by a BFE Supplier qualified by the Seller’s Aviation
Authorities to produce equipment for installation on civil aircraft, and

    meet the requirements of the applicable Specification of the Aircraft, and

    be delivered with the relevant certification and quality conformity
documentation (including Seller’s purchase order reference), including but not
limited to the declaration of design and performance, and

    comply with the BFE Engineering Definition, and

    comply with applicable requirements incorporated by reference to the Type
Certificate and listed in the Type Certificate Data Sheet, and

    be approved by the Aviation Authority issuing the TC Export Airworthiness
Certificate and by the Buyer's Aviation Authority for installation and use on
the Aircraft at the time of Delivery of the Aircraft, and





 

ALC A220 Purchase Agreement

Page  28/66

Ref. CLC-CT1906081 – December 2019

 

 



 

    not infringe any patent, copyright or other intellectual property right of
the Seller or any third party, and

    not be subject to any legal obligation or other encumbrance that may
prevent, hinder or delay the installation of the BFE in the Aircraft and/or the
Delivery of the Aircraft.

The Seller shall be entitled to refuse any item of BFE that does not meet the
requirements of this Clause 10.5.2.

10.5.3              Buyer's Obligation and Seller's Remedies

10.5.3.1           Any delay or failure by the Buyer or the BFE Suppliers in:

    complying with the foregoing warranty or in providing the BFE Engineering
Definition or field service mentioned in Clause 10.5.1.3, or

    furnishing the BFE in a serviceable condition at the requested delivery
date, or

    obtaining any required approval for such BFE equipment under the above
mentioned aviation authorities’ regulations,

may delay the performance of any act to be performed by the Seller, including
Delivery of the Aircraft. The Seller shall not be responsible for such delay
which shall cause the Final Price of the Aircraft to be adjusted in accordance
with the updated delivery schedule and to include in particular the amount of
the Seller's additional costs attributable to such delay or failure by the Buyer
or the BFE Suppliers, [*].

10.5.3.2           In addition, in the event of any delay or failure mentioned
in Clause 10.5.3.1 above, the Seller may:

(i)     select, purchase and install equipment similar to the BFE at issue, in
which event the Final Price of the affected Aircraft [*]; or

(ii)    if the BFE is delayed by more than [*].

10.5.4              Title and Risk of Loss

Title to and risk of loss of any BFE shall at all times remain with the Buyer,
except that risk of loss (limited to cost of replacement of said BFE) shall be
with the Seller for as long as such BFE is under the care, custody and control
of the Seller.

10.5.5              Disposition of BFE Following Termination

If this Agreement is terminated pursuant to the provisions of Clauses 12, 13 or
15 of this Agreement with respect to an Aircraft for which all or part of the
BFE





 

ALC A220 Purchase Agreement

Page  29/66

Ref. CLC-CT1906081 – December 2019

 

 



 

has been delivered or in which such BFE has been installed, in each case prior
to the date of such termination, then the provisions of this Clause 10.5.5
 shall apply:

1)      with respect to [*];

2)      with respect to [*], to:

a)      [*]; and/or

b)      [*] that:

i)       If this Agreement is terminated pursuant to the provisions of Clause
12, or Clause 15 [*]; and

ii)      If this Agreement is terminated pursuant to the provisions of Clause
13, [*]; and

iii)     If this Agreement is terminated pursuant to the provisions of Clause 15
[*].

The Seller shall have no liability for any damage, loss or destruction of [*],
provided that the Seller will use reasonable care in such removal and storage.

3)      The Buyer undertakes, upon the Seller’s request, to collect [*].





 

ALC A220 Purchase Agreement

Page  30/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 11.     BUYER’S REPRESENTATIVE AT SELLER FACILITY

11.1                Upon the Buyer’s request, from time to time, commencing at a
time prior to the Scheduled Delivery Month of the first Aircraft to be agreed
between the parties and ending with the Delivery Date of the last Aircraft
purchased hereunder, and subject to Clause 11.3 the Seller shall furnish,
without charge, office space at the Seller Facility (including a lockable office
conveniently located with complete office furniture and equipment, including
telephone and internet connections for the sole use of the Buyer’s
representative) for a reasonable number of representative of the Buyer. The
Buyer shall be responsible for all expenses of its representative and shall give
the Seller [*] prior notice of the date of the first arrival of such
representative.

11.2                The Buyer’s representatives will be entitled to inspect the
manufacture of the Aircraft and all materials and parts obtained by the Seller
for the manufacture of the Aircraft (the “Inspection”) on the following terms
and conditions:

(i)      any Inspection will be conducted pursuant to the Seller’s system of
inspection and the relevant procedures of the Seller, as developed under the
supervision of the relevant Aviation Authority;

(ii)     the Buyer's representative(s) will have access to such relevant
technical documentation as is reasonably necessary for the purpose of the
Inspection;

(iii)    any Inspection and any related discussions with the Seller and other
relevant personnel by the Buyer's Inspector(s) will be at reasonable times
during business hours and will take place in the presence of the relevant
inspection department personnel of the Seller;

(iv)    the Inspections will be performed in a manner not to unduly delay or
hinder the manufacture or assembly of the Aircraft or the performance of this
Agreement by the Seller or any other work in progress at the Seller Facility or
at the manufacture facilities of its Affiliates or any subcontractor, where the
Aircraft or its parts are manufactured or assembled.





 

ALC A220 Purchase Agreement

Page  31/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 12.      EXCUSABLE DELAY AND TOTAL LOSS

12.1           The Seller and any Affiliate of the Seller shall not be
responsible or be deemed to be in default of its obligations under this
Agreement on account of delays in delivery or failure to deliver or other delays
or failures in the performance of this Agreement, any part hereof, due to causes
reasonably beyond the Seller's control or not occasioned by the Seller's fault
or negligence of which Seller has notified Buyer in accordance with this
sub-Clause 12.1 ("Excusable Delay"), including but not being limited to: acts of
God or the public enemy, natural disasters, fires, floods, explosions or
earthquakes; epidemics or quarantine restrictions; serious accidents; total or
constructive total loss; any law, decision, regulation, directive or other act
(whether or not having the force of law) of any government or of the Council of
the European Community or the Commission of the European Community or of any
national, Federal, State, municipal or other governmental department,
commission, board, bureau, agency, court or instrumentality, domestic or
foreign; governmental priorities or regulations or orders affecting allocation
of materials or facilities or a completed Aircraft; war, civil war and warlike
operations, terrorism, insurrection or riots; strikes or labor troubles causing
cessation, slow down or interruption of work; [*] inability after due and timely
diligence to procure materials, accessories, equipment or parts; general
hindrance in transportation. It is expressly understood and agreed that (i) any
delay in delivery or otherwise in the performance of this Agreement by the
Seller due in whole or in part to any delay in or failure of the delivery of, or
any other event or circumstance relating to, [*] resume the performance of those
obligations affected under this Agreement. Seller shall use due and timely
diligence and all reasonable efforts to remove the cause or causes for delay.

12.2           In the event that the delivery of an Aircraft shall be delayed by
reason of an Excusable Delay for a period of [*] after the end of the calendar
month in which delivery is otherwise required hereunder, [*] terminate this
Agreement with respect to such Aircraft upon notice given to the [*] after the
expiration of such [*]. In the event such delay shall continue for [*] after the
expiration of such [*] terminate this Agreement with respect to such Aircraft
upon notice [*] after the end of such [*]. Such termination shall discharge all
obligations and liabilities of the parties hereunder with respect to such
Aircraft, [*]. Notwithstanding the provisions of Clause 19, the [*] terminate
this Agreement as to any Aircraft under this Clause 12 by reason of an Excusable
Delay if such delay is caused by the negligence or fault of the Buyer or its
representatives.

12.3           If the Seller concludes, based on its appraisal of the facts,
that, due to Excusable Delay, delivery of an Aircraft will be delayed for a
period of [*] after the end of the calendar month in which delivery is otherwise
required (unless the Seller concludes that, by reason of any Excusable Delay,
delivery of such Aircraft will not occur), and as a result thereof in good faith
and in accordance with its normal scheduling procedures internally reschedules
delivery of such Aircraft to a date reflecting such delays, the Seller shall
notify the Buyer in writing of such delay and rescheduling or, as the case may
be, of such non-delivery, (i) in the event of such delay or non-delivery, [*]
terminate this Agreement or (ii) in the event of such non-delivery, [*]
terminate this Agreement as to such Aircraft in each case by giving written
notice [*] after receipt by the Buyer of such notice of anticipated delay. Such





 

ALC A220 Purchase Agreement

Page  32/66

Ref. CLC-CT1906081 – December 2019

 

 



 

termination shall discharge all obligations and liabilities of the Buyer and the
Seller hereunder to the extent related to such Aircraft, [*]. Notwithstanding
the provisions of Clause 20, the [*] terminate this Agreement as to any Aircraft
under this Clause 12 by reason of an Excusable Delay if such delay is caused by
the negligence or fault of the Buyer or its representative.

12.4           If, following notice of an anticipated delay under sub-Clause
12.3, this Agreement, with respect to the affected Aircraft, is not terminated
in accordance with the provisions of such sub-Clause, then the time of delivery
otherwise required hereunder shall be extended by a period equal to the delay
specified in such notice.

12.5           If an event occurs prior to delivery of an Aircraft which could
result in such Aircraft being lost, destroyed or damaged beyond economic repair
(“Total Loss”), the Seller will immediately notify Buyer of the occurrence of
such event with the understanding that the Seller is still making its
determination of what consequences such event has on the Aircraft. Should the
Aircraft be subject to Total Loss prior to delivery further to such event, a
further notice shall specify the earliest date reasonably possible, consistent
with the Seller's other contractual commitments and production capabilities, by
which the Seller would be able to deliver a replacement for such Aircraft. This
Agreement shall terminate as to such Aircraft unless the Buyer gives the Seller
written notice, [*] after receipt by the Buyer of the notice from the Seller of
such Total Loss, that the Buyer desires the Seller to manufacture and deliver to
the Buyer a replacement for such Aircraft. If the Buyer gives such notice to the
Seller, the Seller shall manufacture and deliver to the Buyer, at the earliest
date reasonably possible consistent with the Seller's other contractual
commitments and production capabilities, an aircraft to replace the Aircraft
subject to Total Loss, and the parties shall execute an amendment to the
Agreement formalizing the termination of the Agreement with respect to the
Aircraft subject to Total Loss and the sale by the Seller and the purchase by
the Buyer of the replacement aircraft with the corresponding Scheduled Delivery
Month provided by the Seller; provided, however, that nothing herein shall
obligate the Seller to manufacture and deliver such replacement aircraft if such
manufacture would require the reactivation of its production line for the model
of aircraft purchased hereunder. The terms and conditions of this Agreement
applicable to the Aircraft subject to Total Loss shall apply to the replacement
aircraft. In the event of termination of this Agreement as to an Aircraft
subject to Total Loss, the obligations and liabilities of the parties hereunder
to the extent related to such Aircraft shall be discharged. [*]

12.6          The termination provisions set forth in this Clause 12 are in
substitution for any other rights of termination set forth in the Uniform
Commercial Code or any other applicable law, statute or regulation or otherwise
by virtue of an Excusable Delay or the loss, destruction or damage beyond
economic repair of an Aircraft.

12.7          Termination Rights Exclusive

If this Agreement is terminated as provided for under the terms of Clauses 12.3
or 12.5, such termination will discharge all obligations and liabilities of the
parties hereunder with respect to such affected Aircraft and undelivered
material, services, data or other items applicable thereto and to be furnished
under the Agreement.





 

ALC A220 Purchase Agreement

Page  33/66

Ref. CLC-CT1906081 – December 2019

 

 



 

12.8           Remedies

THIS CLAUSE 12 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 13, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER WILL NOT
BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS
CLAUSE 12 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 12 IS CAUSED BY THE
NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.

 





 

ALC A220 Purchase Agreement

Page  34/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 13.      NON-EXCUSABLE DELAY

13.1          Should an Aircraft not be Ready for Delivery to the Buyer [*]
after the date specified in Schedule 2 hereof (as such date may be changed
pursuant to this Agreement), except as a result of such delays or failures to
deliver as are covered by Clause 12, the provisions of this Clause 13 shall be
applicable [*].

13.2           Except as provided for in any other part of the Agreement, the
total liability of the Seller under this Clause 13 with respect to any Aircraft
shall in no event exceed the amount of [*] US Dollars [*] plus any amounts
referred to in sub-Clauses 13.3 or 13.4 if applicable.

13.3           In the event that an Aircraft is not Ready for Delivery to the
Buyer for [*] after the date specified in Schedule 2 hereof (as such date may be
changed pursuant to this Agreement), the Buyer shall have the further right,
exercisable by written notice to the Seller given [*] after the expiration of
[*] to terminate this Agreement in respect only of the affected Aircraft;
whereupon the Seller shall pay the Buyer, [*] after receipt of such notice, an
amount equal to all Predelivery Payments made by the Buyer to the Seller in
relation to such Aircraft [*].

13.4           In the event that an Aircraft is not Ready for Delivery to the
Buyer for [*] after the date specified in Schedule 2 hereof (as such date may be
changed pursuant to this Agreement), [*] shall have the right, exercisable by
written notice [*] given [*] after expiration of such [*], to terminate this
Agreement in respect only of the affected Aircraft whereupon the Seller shall
pay the Buyer, [*] after such notice, an amount equal to all Predelivery
Payments made by the Buyer to the Seller in relation to such Aircraft [*].

13.5           Notwithstanding anything to the contrary contained herein, the
Buyer shall have the right to direct the Seller [*].

13.6           Remedies

THIS CLAUSE 13, AS AMENDED BY THE PARTIES IN WRITING, SETS FORTH THE SOLE AND
EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER,
OTHER THAN SUCH DELAYS AS ARE COVERED BY CLAUSE 12, AND THE BUYER HEREBY WAIVES
ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF, INCLUDING
WITHOUT LIMITATION ANY RIGHTS TO INCIDENTAL AND CONSEQUENTIAL DAMAGES OR
SPECIFIC PERFORMANCE.





 

ALC A220 Purchase Agreement

Page  35/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 14.      Not applicable.





 

ALC A220 Purchase Agreement

Page  36/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 15.      TERMINATION

15.1          Termination for Insolvency

In the event that either the Seller or the Buyer:

(a)             makes a general assignment for the benefit of creditors or
becomes insolvent;

(b)             files a voluntary petition in bankruptcy;

(c)             petitions for or acquiesces in the appointment of any receiver,
trustee or similar officer to liquidate or conserve its business or any
substantial part of its assets;

(d)             commences under the laws of any competent jurisdiction any
proceeding involving its insolvency, bankruptcy, readjustment of debt,
liquidation or any other similar proceeding for the relief of financially
distressed debtors;

(e)             becomes the object of any proceeding or action of the type
described in (c) or (d) above and such proceeding or action remains undismissed
or unstayed for a period of [*]; or

(f)              is divested of a substantial part of its assets for a period of
[*],

then any such event shall constitute an anticipatory breach of contract by such
party (the “Defaulting Party”) and the other party (the "Non-Defaulting Party"),
at its option, shall have the right to [*] as liquidated damages for loss of a
bargain and not as a penalty, and shall have the right to [*].

15.2          Termination for Failure to make Predelivery Payments and/or to
Take Delivery

15.2.1       [*]

15.2.2        If the Buyer fails to comply with its obligations as set forth
under Clause 8.4, or fails to pay the Final Price of the Aircraft, the Seller
shall have the right to put the Buyer on notice to do so [*].

If the Buyer has not cured such default within such period, the Seller may, by
written notice, terminate all or part of this Agreement with respect to
undelivered Aircraft.

All costs referred to in Clause 8.4 and relating to the period between the
notified date of delivery (as referred to in Clause 8.1.2) and the date of
termination of all or part of this Agreement shall be borne by the Buyer.

15.3           Termination for Default under other Agreements

If the Buyer or any of its Affiliates fails to perform or comply with any
material obligation expressed to be assumed by it in any other agreement between
the Buyer or any of its Affiliates and the Seller or any of its Affiliates and
such failure is not remedied within [*] after the Seller has given notice
thereof to the Buyer, then the Seller may, by written notice, terminate all or
part of this Agreement.





 

ALC A220 Purchase Agreement

Page  37/66

Ref. CLC-CT1906081 – December 2019

 

 



 

15.4           General

15.4.1       To the full extent permitted by law, the termination of all or part
of this Agreement pursuant to Clauses 15.1, 15.2 and 15.3 shall become effective
immediately upon receipt by the relevant party of the notice of termination sent
by the other party without it being necessary for either party to take any
further action or to seek any consent from the other party or any court having
jurisdiction.

15.4.2       The right for either party under Clause 15.1 and for the Seller
under Clauses 15.2 and 15.3 to terminate all or part of this Agreement shall be
without prejudice to any other rights and remedies available to such party to
seek termination of all or part of this Agreement before any court having
jurisdiction pursuant to any failure by the other party to perform its
obligations under this Agreement.

15.4.3        [*]

15.4.4        In the event of termination of this Agreement following a default
from the Buyer, including but not limited to a default under Clauses 15.1, 15.2
and 15.3, the Seller without prejudice to any other rights and remedies
available under this Agreement or by law, shall [*] corresponding to the
Aircraft, services, data and other items covered by such termination.





 

ALC A220 Purchase Agreement

Page  38/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 16.      NOTICES

16.1                 Any Notice or request to be made under or in connection
with this Agreement shall be in writing and in the English language, and shall
be made or delivered:

(a)        by personal delivery;

(b)        by way of an international express courier; or

(c)        by email.

16.2                 Any Notice or request made or delivered by one person to
another under or in connection with this Agreement shall only be effective:

(a)     if by personal delivery, when it has been left at the relevant address
for service as detailed below;

(b)     if by way of international express courier, the earlier of:

(i)         the time and date the international express courier company recorded
such Notice or request as having been delivered to the relevant address for
service as detailed below; or

(ii)        [*] after being deposited with the international express courier
company;

(iii)       if by e-mail, when transmission has been confirmed by an email
delivery receipt.

16.3                  Any Notice or request which becomes effective, in
accordance with Clause 16.2 (b) above:

(a)      after 5:00 pm in the place in which the party to whom such Notice or
request is sent or made available has its address for the purpose of this
Agreement; or

(b)      on a non-Business Day,

shall, in each case, be deemed only to become effective on the following
Business Day.

16.4                 The address and email address of each party for any Notice
or request to be made or delivered under or in connection with this Agreement
is:

a)      in the case of the Seller:

Airbus Canada Limited Partnership

13100 Boulevard Henri Fabre





 

ALC A220 Purchase Agreement

Page  39/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Mirabel, QC

Canada

J7N 3C6

Email [*]

Attn:    Chief Executive Officer,

 

With copy to:

Airbus

Attn to S.V.P. Contracts

2, rond-point Emile Dewoitine

31700 Blagnac

France

E-mail  [*]

b)  in the case of the Buyer:

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067

Email:  [*]

Attn:     Legal Department,

or any substitute address, email address or department or officer as the party
receiving the Notice or request may notify to the other party from time to time.

 





 

ALC A220 Purchase Agreement

Page  40/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 17.  PATENT AND COPYRIGHT INDEMNITY

17.1           Indemnity

17.1.1        Subject to the provisions of Clause 17.2.3, the Seller will
indemnify the Buyer from and against any damages, costs and expenses including
legal costs (excluding damages, costs, expenses, loss of profits and other
liabilities in respect of or resulting from loss of use of the Aircraft)
resulting from any infringement [*] by the Airframe (or [*]) of:

(i)      any British, French, German, Spanish, Canadian or U.S. patent;

and

(ii)     any patent issued under the laws of any other country in which the
Buyer may lawfully operate the Aircraft, provided that :

(1)  from the time of design of such Airframe, accessory, equipment, part or
software and until infringement claims are resolved, such country and the flag
country of the Aircraft are each a party to the Chicago Convention on
International Civil Aviation of December 7, 1944, and are each fully entitled to
all benefits of Article 27 thereof,

or in the alternative,

(2)  from such time of design and until infringement claims are resolved, such
country and the flag country of the Aircraft are each a party to the
International Convention for the Protection of Industrial Property of March 20,
1883 ("Paris Convention");

and

(iii)    in respect of [*], any copyright, provided that the Seller's obligation
to indemnify will be limited to infringements in countries which, at the time of
infringement, are members of The Berne Union and [*].

17.1.2        Clause 17.1.1 will not apply to

(i)      Buyer Furnished Equipment or Propulsion Systems; or

(ii)     [*]; or

(iii)    software not created by or specifically for the Seller.

 17.1.3       If the Buyer, due to circumstances contemplated in Clause 17.1.1,
is prevented from using the Aircraft (whether by a valid judgement of a court of
competent jurisdiction or by a settlement arrived at between claimant, Seller
and Buyer), the Seller will at its expense and discretion either:

(i)      [*]; or





 

ALC A220 Purchase Agreement

Page  41/66

Ref. CLC-CT1906081 – December 2019

 

 



 

(ii)     [*] complying in all other respects with the requirements of this
Agreement.

17.2           Administration of Patent and Copyright Indemnity Claims

17.2.1        If the Buyer receives a written claim or a suit is threatened or
commenced against the Buyer for infringement of a patent or copyright referred
to in Clause 17.1, the Buyer will:

(i)      forthwith notify the Seller, giving particulars thereof;

(ii)     furnish to the Seller all data, papers and records within the Buyer's
control or possession relating to such patent or claim;

(iii)    refrain from admitting any liability or making any payment or assuming
any expenses, damages, costs or royalties or otherwise acting in a manner
prejudicial to the defense or denial of such suit or claim, it being agreed that
nothing in this sub-Clause 17.2.1 (iii) will prevent the Buyer from paying such
sums as may be required in order to obtain the release of the Aircraft, provided
such payment is accompanied by a denial of liability and is made without
prejudice;

(iv)    fully co-operate with, and render all such assistance to, the Seller as
may be pertinent to the defence or denial of the suit or claim;

(v)     act in such a way as to mitigate damages and / or to reduce the amount
of royalties which may be payable, and act to minimize costs and expenses.

17.2.2        The Seller will be entitled either in its own name or on behalf of
the Buyer to conduct negotiations with the party or parties alleging
infringement and may assume and conduct the defence or settlement of any suit or
claim in the manner which, in the Seller's opinion, it deems proper.

17.2.3        The Seller's liability hereunder will be conditioned upon the
strict and timely compliance by the Buyer with the terms of this Clause 17 and
is in lieu of any other liability to the Buyer, whether express or implied which
the Seller might incur at law as a result of any infringement or claim of
infringement of any patent or copyright.

THE INDEMNITY PROVIDED IN THIS CLAUSE 17 AND THE OBLIGATIONS AND LIABILITIES OF
THE SELLER UNDER THIS CLAUSE 17 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE
BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES, WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF THE SELLER AND RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR REMEDY ARISING FROM OR WITH RESPECT TO LOSS OF USE OR REVENUE OR
CONSEQUENTIAL DAMAGES), WITH RESPECT TO ANY ACTUAL OR ALLEGED PATENT
INFRINGEMENT OR THE LIKE BY ANY AIRFRAME, PART OR SOFTWARE INSTALLED THEREIN AT
DELIVERY, OR





 

ALC A220 Purchase Agreement

Page  42/66

Ref. CLC-CT1906081 – December 2019

 

 



 

THE USE OR SALE THEREOF, PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID
PROVISIONS SHOULD FOR ANY REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE
REMAINDER OF THIS CLAUSE WILL REMAIN IN FULL FORCE AND EFFECT. THIS INDEMNITY
AGAINST PATENT AND COPYRIGHT INFRINGEMENTS WILL NOT BE EXTENDED, ALTERED OR
VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE BUYER.





 

ALC A220 Purchase Agreement

Page  43/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 18.      LIMITATION OF LIABILITY; DISCLAIMER AND RELEASE; INDEMNIFICATION

18.1           Waiver, Release and Renunciation

THIS AGREEMENT (INCLUDING ANY ANNEX HERETO) SETS FORTH THE EXCLUSIVE WARRANTIES,
EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE
REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE,
ARISING FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY AIRCRAFT,
COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY
THE SELLER UNDER THIS AGREEMENT.

THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS AGREEMENT
(INCLUDING ANY ANNEX HERETO) ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER
FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN THE GOODS AND
SERVICES SUPPLIED UNDER THIS AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES AND
RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE
SELLER AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE
SELLER, WHETHER EXPRESS OR IMPLIED BY CONTRACT, TORT, OR STATUTORY LAW OR
OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN
ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE
DELIVERED BY THE SELLER UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

(1)        ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY
GENERAL OR PARTICULAR PURPOSE;

(2)        ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE;

(3)        ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;

(4)        ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY,
HOWEVER ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR
NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL ACTS, WILLFUL DISREGARD, IMPLIED
WARRANTY, PRODUCT LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;

(5)        ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE
OR ANY OTHER STATE OR FEDERAL STATUTE;

(6)        ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS
IMPOSED BY ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;

(7)        ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:





 

ALC A220 Purchase Agreement

Page  44/66

Ref. CLC-CT1906081 – December 2019

 

 



 

(a)       LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;

(a)        LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT,
EQUIPMENT, ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;

(b)        LOSS OF PROFITS AND/OR REVENUES;

(c)        ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL NOT BE
EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER
AND THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS CLAUSE 18 OR OF ANNEX B
SHOULD FOR ANY REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE
REMAINDER OF THIS CLAUSE 18 AND ANNEX B WILL REMAIN IN FULL FORCE AND EFFECT.

FOR THE PURPOSES OF THIS CLAUSE 18, “SELLER” WILL BE UNDERSTOOD TO INCLUDE THE
SELLER, ANY OF IT SUPPLIERS AND SUB CONTRACTORS, ITS AFFILIATES AND ANY OF THEIR
RESPECTIVES INSURERS.

18.2           Negotiated Agreement

The Buyer specifically recognizes that:

(i)      the Specification has been agreed upon after careful consideration by
the Buyer using its judgment as a professional operator of, and maintenance
provider with respect to, aircraft used in public transportation and as such is
a professional within the same industry as the Seller;

(ii)     this Agreement, and in particular this Clause 18 and Annex B hereto,
has been the subject of discussion and negotiation and is fully understood by
the Buyer; and

(iii)    the price of the Aircraft and the other mutual agreements of the Buyer
set forth in this Agreement were arrived at in consideration of, inter alia, the
provisions of this Clause 18 and Annex B hereto, specifically including the
waiver, release and renunciation by the Buyer set forth in this Clause.





 

ALC A220 Purchase Agreement

Page  45/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 19.      ASSIGNMENT

19.1               Assignments

Except as hereinafter provided, neither party may sell, assign, novate or
transfer its rights or obligations under this Agreement to any person without
the prior written consent of the other, except that the Seller may sell, assign,
novate or transfer its rights or obligations under this Agreement to any
Affiliate without the Buyer’s consent [*].

19.2                 Assignments on Sale, Merger or Consolidation

The Buyer will be entitled to assign its rights under this Agreement [*] due to
[*], provided any and all of the following provisions are accomplished:

(i)           the surviving or acquiring entity complies with [*];

(ii)          the surviving or acquiring entity has executed an assumption
agreement, in form and substance reasonably acceptable to the Seller, agreeing
to assume all of the Buyer's obligations under this Agreement;

(iii)         at the time, and immediately following the consummation, of the
merger, consolidation or sale, no event of default exists or will have occurred
and be continuing;

(iv)        there exists with respect to the surviving or acquiring entity no
basis for a Termination Event;

(v)         following the sale, merger or consolidation, the surviving entity is
in a financial condition at least equal to that of the Buyer immediately prior
to the merger.

19.3                 Notwithstanding the foregoing, [*].

19.4                 [*]

19.5                 Designations by Seller

The Seller may at any time by notice to the Buyer designate facilities or
personnel of the Seller or any other Affiliate of the Seller at which or by whom
the services to be performed under this Agreement will be performed.
Notwithstanding such designation, the Seller will remain ultimately responsible
for fulfillment of all obligations undertaken by the Seller in this Agreement.

19.6                 Transfer of Rights and Obligations upon Reorganization

In the event that the Seller is subject to a corporate restructuring having as
its object the transfer of, or succession by operation of law in, all or a
substantial part of its assets and liabilities, rights and obligations,
including those existing under this Agreement, to a person (the “Successor”)
that is an Affiliate of the Seller at the time of that restructuring, for the
purpose of the Successor carrying on the business carried on by the Seller at
the time of the restructuring,





 

ALC A220 Purchase Agreement

Page  46/66

Ref. CLC-CT1906081 – December 2019

 

 



 

such restructuring will be completed without consent of the Buyer following
notification by the Seller to the Buyer in writing [*].

The Buyer recognizes that succession of the Successor to the Agreement by
operation of law that is valid under the law pursuant to which that succession
occurs will be binding upon the Buyer.

19.7                 Successors

This Agreement shall inure to the benefit of and be binding upon each of the
Seller and the Buyer and their respective successors.

Clause 20       INDEMNITIES AND INSURANCE

The Seller and the Buyer will each be liable for Losses (as defined below)
arising from the acts or omissions of their respective directors, officers,
agents or employees occurring during or incidental to such party’s exercise of
its rights and performance of its obligations under this Agreement, except as
provided in Clauses 20.1 and 20.2.

20.1                Seller’s Indemnities

The Seller will, except in the case of gross negligence or willful misconduct of
the Buyer, its directors, officers, agents and/or employees, be solely liable
for and will indemnify and hold the Buyer, its Affiliates and each of their
respective directors, officers, agents, employees and insurers harmless against
all losses, liabilities, claims, damages, costs and expenses, including court
costs and reasonable attorneys’ fees (“Losses”), arising from:

(a)    claims for injuries to, or death of, the Seller’s directors, officers,
agents or employees, or loss of, or damage to, property of the Seller or its
employees when such Losses occur during or are incidental to either party’s
exercise of any right or performance of any obligation under this Agreement, and

(b)    claims for injuries to, or death of, third parties, or loss of, or damage
to, property of third parties, occurring during or incidental to the technical
acceptance flights performed in accordance with Clause 8.2.2.

20.2           Buyer’s Indemnities

The Buyer will, except in the case of gross negligence or willful misconduct of
the Seller, its directors, officers, agents and/or employees, be solely liable
for and (i) the Buyer will or, [*] to indemnify and hold the Seller, its
Affiliates, its subcontractors, and each of their respective directors,
officers, agents, employees and insurers, harmless against all Losses arising
from:

(a)    claims for injuries to, or death of, the Buyer’s, [*], directors,
officers, agents or employees, or loss of, or damage to, property of the Buyer,
[*], or its employees, when such Losses occur during or are incidental to





 

ALC A220 Purchase Agreement

Page  47/66

Ref. CLC-CT1906081 – December 2019

 

 



 

either party’s exercise of any right or performance of any obligation under this
Agreement, and

(b)     claims for injuries to, or death of, third parties, or loss of, or
damage to, property of third parties, occurring during or incidental to (i) the
provision of Seller Representatives services under Article 1 of Annex A
including services performed on board the aircraft or (ii) the provision of any
training to the Buyer [*], pursuant to Article 3 of Annex A.

20.3           Notice and Defense of Claims

If any claim is made or suit is brought against a party or entity entitled to
indemnification under this Clause 20 (the “Indemnitee”) for damages for which
liability has been assumed by the other party under this Clause 20 (the
“Indemnitor”), the Indemnitee will promptly give notice to the Indemnitor and
the Indemnitor (unless otherwise requested by the Indemnitee) will assume and
conduct the defense, or settlement, of such claim or suit, as the Indemnitor
will deem prudent. Notice of the claim or suit will be accompanied by all
information pertinent to the matter as is reasonably available to the Indemnitee
and will be followed by such cooperation by the Indemnitee as the Indemnitor or
its counsel may reasonably request, at the expense of the Indemnitor.

20.4           Insurance

For all training provided pursuant to Clause 3 of Annex A, to the extent of the
Buyer’s undertaking set forth in Clause 20.2, the Buyer will (to the extent any
such training rights have not been assigned to an Operator) or will cause the
Operator to:

(a)     cause the Seller, its Affiliates, its subcontractors and each of their
respective directors, officers, agents and employees to be named as additional
insured under the Buyer’s Comprehensive Aviation Legal Liability insurance
policies, including War Risks and Allied Perils (such insurance to include the
AVN 52E Extended Coverage Endorsement Aviation Liabilities or any further
Endorsement replacing AVN 52E as may be available as well as any excess coverage
in respect of War and Allied Perils Third Parties Legal Liabilities Insurance),
and

(b)     with respect to the Buyer’s Hull All Risks and Hull War Risks insurances
and Allied Perils, cause the insurers of the Buyer’s hull insurance policies to
waive all rights of subrogation against the Seller, its Affiliates, its
subcontractors and each of their respective directors, officers, agents,
employees and insurers.

Any applicable deductible will be borne by the Buyer, or the Operator whichever
is providing the insurance. The Buyer will or will cause the Operator to furnish
to the Seller, not less than [*] prior to the start of any training,
certificates of insurance, in English, evidencing the limits of liability cover
and period of insurance coverage in a form acceptable to the Seller from the
Buyer’s or the Operator’s insurance broker(s), as applicable, certifying that
such policies have been endorsed as follows:





 

ALC A220 Purchase Agreement

Page  48/66

Ref. CLC-CT1906081 – December 2019

 

 



 

(i)      under the Comprehensive Aviation Legal Liability Insurances, the
Buyer’s policies are primary and non-contributory to any insurance maintained by
the Seller,

(ii)     such insurance can only be cancelled or materially altered by the
giving of not less than [*] or such lesser period as may be customarily
available in respect of War Risks and Allied Perils) prior written notice
thereof to the Seller, and

(iii)    under any such cover, all rights of subrogation against the Seller, its
Affiliates, its subcontractors and each of their respective directors, officers,
agents, employees and insurers have been waived.





 

ALC A220 Purchase Agreement

Page  49/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 21.      LAW AND JURISDICTION

21.1                 THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND THE
PERFORMANCE THEREOF WILL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PROVISIONS THAT
WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

Each of the Seller and the Buyer (i) hereby irrevocably submits itself to the
nonexclusive jurisdiction of the courts of the state of New York, New York
County, of the United States District Court for the Southern District of New
York, for the purposes of any suit, action or other proceeding arising out of
this Agreement, the subject matter hereof or any of the transactions
contemplated hereby brought by any party or parties hereto, and (ii) hereby
waives, and agrees not to assert, by way of motion, as a defense or otherwise,
in any such suit, action or proceeding, to the extent permitted by applicable
law, any defense based on sovereign or other immunity or that the suit, action
or proceeding which is referred to in clause (i) above is brought in an
inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this Agreement or the subject matter hereof or any of the
transactions contemplated hereby may not be enforced in or by these courts.

21.2                 EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO TRIAL BY
JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM OR CROSS-CLAIM THEREIN.

21.3                 THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS
CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS WILL NOT APPLY TO
THIS TRANSACTION.

21.4.1              The Buyer for itself and its successors and assigns hereby
designates and appoints the Secretary of the Buyer duly elected from time to
time as its legal agent and attorney-in-fact upon whom all processes against the
Buyer in any suit, action or proceeding in respect of any matter as to which it
has submitted to jurisdiction under this Clause 21 may be served with the same
effect as if the Buyer were a corporation organized under the laws of the State
of New York and had lawfully been served with such process in such state, it
being understood that such designation and appointments will become effective
without further action on the part of its Secretary.

21.4.2              The assumption in Clause 21.4.1 made for the purpose of
effecting the service of process will not affect any assertion of diversity by
either party hereto initiating a proceeding in the New York Federal Courts or
seeking transfer to the New York Federal Courts on the basis of diversity.

21.4.3              Service of process in any suit, action or proceeding in
respect of any matter as to which the Seller or the Buyer has submitted to
jurisdiction under Clause 21 may be made on the Seller by delivery of the same
personally or by dispatching the same via Federal Express, UPS, or similar
international air courier service





 

ALC A220 Purchase Agreement

Page  50/66

Ref. CLC-CT1906081 – December 2019

 

 



 

prepaid to, CT Corporation, New York City offices as agent for the Seller, it
being agreed that service upon CT Corporation will constitute valid service upon
the Seller or by any other method authorized by the laws of the State of New
York, and (ii) may be made on the Buyer by delivery of the same personally or by
dispatching the same by Federal Express, UPS, or similar international air
courier service prepaid, return receipt requested to: Corporate Secretary, 111
Eighth Avenue, New York, NY 10011 USA, or by any other method authorized by the
laws of the State of New York; provided in each case that failure to deliver or
mail such copy will not affect the validity or effectiveness of the service of
process.

21.5.1              The Buyer agrees [*].

21.5.2              The Seller shall, [*].





 

ALC A220 Purchase Agreement

Page  51/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 22       CONFIDENTIALITY

Each Party hereto shall be entited to disclose this Agreement and any
information exchanged in connection herewith [*]

Notwithstanding the foregoing, the Seller shall be entitled to disclose this
Agreement and any information exchanged in connection herewith to its Affiliates
[*] for the sole purpose of implementation hereof and to the extent necessary
thereto and so long as they are bound by confidentiality obligations similar to
those of this Clause 22.

Without prejudice to the above, the Buyer shall be entitled to disclose to any
Operator, so long as they are bound by confidentiality obligations similar to
those of this Clause 22, the following information [*].

Without limiting the generality of the foregoing, the Buyer will use its best
efforts to limit the disclosure of the contents of this Agreement to the extent
legally permissible in

(i)   any filing required to be made by the Buyer with any governmental agency
and will make such applications as will be necessary to implement the foregoing,
and

(ii)  any press release concerning the whole or any part of the contents and/or
subject matter hereof or of any future addendum hereto.

With respect to any public disclosure or filing, the Buyer agrees to submit to
the Seller a copy of the proposed document to be filed or disclosed and will
give the Seller a reasonable period of time in which to review said document.
The Buyer and the Seller will consult with each other prior to the making of any
public disclosure or filing, permitted hereunder, of this Agreement or the terms
and conditions thereof.

The provisions of this Clause 22 will survive any termination of this Agreement.





 

ALC A220 Purchase Agreement

Page  52/66

Ref. CLC-CT1906081 – December 2019

 

 



 

Clause 23       AGREEMENT

23.1                This Agreement constitutes the entire Agreement between the
Seller and the Buyer, and supersedes and cancels all prior agreements,
negotiations, drafts, representations and communications, whether oral or
written, between the Seller and the Buyer or their respective agents, with
respect to or in connection with the subject matter of this Agreement.

23.2                No agreement or understanding varying or supplementing the
terms and conditions hereof shall be binding on either the Seller or the Buyer
unless an amendment to this Agreement is agreed to in writing and duly signed by
the parties’ authorized representatives.

23.3                If any of the provisions of this Agreement are for any
reason declared by judgment of a court of competent jurisdiction to be
unenforceable or ineffective, those provisions shall be deemed severable from
the other provisions of this Agreement and the remainder of this Agreement shall
remain in full force and effect.

23.4                Intentionally left blank.

23.5                The Seller and the Buyer confirm to each other they have
each obtained the required authorizations and fulfilled any applicable
conditions to enable each of them to enter into this Agreement.

23.6                The Buyer’s and the Seller’s obligations under Clauses [*],
as applicable, shall survive the relevant termination of this Agreement, in
accordance with their terms. Further, any obligation of either party under this
Agreement which is expressly stated to survive any termination of this
Agreement, shall survive any termination of this Agreement.

23.7                This Agreement may be executed in one or more counterparts,
each of which shall be deemed to constitute an original and together shall
constitute one and the same instrument.  Delivery of an executed counterpart of
this Agreement by email shall be as effective as delivery of a manually executed
counterpart of this Agreement.

23.8                The failure of either party to enforce at any time any of
the provisions of this Agreement, to exercise any right herein provided or to
require at any time performance by the other party of any of the provisions
hereof will in no way be construed to be a present or future waiver of such
provisions nor in any way to affect the validity of this Agreement or any part
hereof or the right of the other party thereafter to enforce each and every such
provision. The express waiver by either party of any provision, condition or
requirement of this Agreement will not constitute a waiver of any future
obligation to comply with such provision, condition or requirement.

23.9.1             The Buyer represents and warrants to the Seller:

(i)      the Buyer is a corporation organized and existing in good standing
under the laws of the State of Delaware and has the corporate power and
authority to enter into and perform its obligations under this Agreement;





 

ALC A220 Purchase Agreement

Page  53/66

Ref. CLC-CT1906081 – December 2019

 

 



 

(ii)     neither the execution and delivery by the Buyer of this Agreement, nor
the consummation of any of the transactions by the Buyer contemplated thereby,
nor the performance by the Buyer of the obligations thereunder, constitutes a
breach of any agreement to which the Buyer is a party or by which its assets are
bound;

(iii)    this Agreement has been duly authorized, executed and delivered by the
Buyer and constitutes the legal, valid and binding obligation of the Buyer
enforceable against the Buyer in accordance with its terms.

23.9.2              The Seller represents and warrants to the Buyer:

(i)      the Seller is organized and existing in good standing under the laws of
Canada and has the corporate power and authority to enter into and perform its
obligations under the Agreement;

(ii)     neither the execution and delivery by the Seller of this Agreement, nor
the consummation of any of the transactions by the Seller contemplated thereby,
nor the performance by the Seller of the obligations thereunder, constitutes a
breach of any agreement to which the Seller is a party or by which its assets
are bound;

(iii)    this Agreement has been duly authorized, executed and delivered by the
Seller and constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms.

(REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS)





 

ALC A220 Purchase Agreement

Page  54/66

Ref. CLC-CT1906081 – December 2019

 

 



 

IN WITNESS WHEREOF this Agreement has been entered into on the date first
written above.

AIRBUS CANADA LIMITED PARTNERSHIP,

duly acting and represented by its managing general partner,

AIRBUS CANADA MANAGING GP INC.,

 

 

 

 

 

Per:

/s/ Philippe Balducchi

 

 

 

 

Name:

Philippe Balducchi

 

 

 

 

Title:

CEO

 

 

 

AIR LEASE CORPORATION

 

 

 

 

 

Per:

/s/ John L. Plueger

 

 

 

 

Name:

John L. Plueger

 

 

 

 

Title:

CEO & President

 

 





 

ALC A220 Purchase Agreement

Page  55/66

Ref. CLC-CT1906081 – December 2019

 

 



 

SCHEDULE 1 - PRICE REVISION FORMULA

1                 BASE PRICE

The Aircraft Base Price quoted in Clause 4.1 of the Agreement - and any other
amounts set out in the Agreement as being revised in accordance with the
provisions of this Schedule 1 - is subject to adjustment for changes in economic
conditions as measured by data obtained from the US Department of Labor, Bureau
of Labor Statistics, and in accordance with the provisions hereof.

2                 BASE PERIOD

The Aircraft Base Price has been established in accordance with the average
economic conditions prevailing in [*] and corresponding to a theoretical
delivery in [*] as defined by "ECIb" and "ICb" index values indicated hereafter.

3                 INDEXES

Labor Index: "Employment Cost Index for Workers in Aerospace manufacturing"
hereinafter referred to as "ECI336411W", quarterly published by the US
Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in Table
9, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes for
Wages and Salaries for private industry workers by industry and occupational
group”, or such other name that may be from time to time used for the
publication title and/or table, (Aircraft manufacturing, NAICS Code 336411, base
month and year December 2005 = 100).

The quarterly value released for a certain month (March, June, September and
December) shall be the one deemed to apply for the two (2) preceding months.

Index code for access on the Web site of the US Bureau of Labor Statistics:
CIU2023211000000I.

Material Index: "Industrial Commodities" (hereinafter referred to as "IC") as
published in "PPI Detailed Report" (found in Table 9. “Producer price indexes
and percent changes for commodity and service groupings and individual items not
seasonally adjusted” or such other names that may be from time to time used for
the publication title and/or table). (Base Year 1982 = 100).

Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU03THRU15.





 

ALC A220 Purchase Agreement

Page  56/66

Ref. CLC-CT1906081 – December 2019

 

 



 

4                 REVISION FORMULA

Pn             =         [*]

Where      :

Pn            :           Aircraft Base Price as revised at the Delivery Date of
the Aircraft

Pb            :           Aircraft Base Price at economic [*]

[*]             :           [*]

ECIn         :          the arithmetic average of the latest published values of
the ECI 336411W-Index available at the Delivery Date of the Aircraft for the [*]
month prior to the month of Delivery of the Aircraft

ECIb         :          ECI336411W-Index for [*]

ICn           :           the arithmetic average of the latest published values
of the IC‑Index available at the Delivery Date of the Aircraft for the [*] prior
to the month of Aircraft Delivery

ICb           :          IC‑Index for [*]

5                 GENERAL PROVISIONS

5.1              Roundings

The Labor Index average and the Material Index average shall be computed to the
first decimal. If the next succeeding place is five (5) or more, the preceding
decimal place shall be raised to the next higher figure.

Each quotient [*] and [*] shall be rounded to the nearest ten-thousandth (4
decimals). If the next succeeding place is five (5) or more, the preceding
decimal place shall be raised to the next higher figure.

The [*] shall be rounded to the nearest ten-thousandth (4 decimals).

The final price shall be rounded to the nearest whole number (0.5 or more
rounded to 1).

5.2              Substitution of Indexes for Price Revision Formula

If:

(i)       the United States Department of Labor substantially revises the
methodology of calculation of the Labor Index or the Material Index as used in
the Price Revision Formula, or





 

ALC A220 Purchase Agreement

Page  57/66

Ref. CLC-CT1906081 – December 2019

 

 



 

(ii)      the United States Department of Labor discontinues, either temporarily
or permanently, such Labor Index or such Material Index, or

(iii)     the data samples used to calculate such Labor Index or such Material
Index are substantially changed;

the Seller shall select a substitute index for inclusion in the Price Revision
Formula (the "Substitute Index").

The Substitute Index shall reflect as closely as possible the actual variance of
the Labor Costs or of the material costs used in the calculation of the original
Labor Index or Material Index as the case may be.

As a result of the selection of the Substitute Index, the Seller shall make an
appropriate adjustment to the Price Revision Formula to combine the successive
utilization of the original Labor Index or Material Index (as the case may be)
and of the Substitute Index.

5.3              Final Index Values

The Index values as defined in Clause 4 above shall be considered final and no
further adjustment to the base prices as revised at Delivery of the Aircraft
shall be made after Aircraft Delivery for any subsequent changes in the
published Index values.

5.4              Limitation

Should the sum [*] be less than 1, Pn shall be equal to [*].





 

ALC A220 Purchase Agreement

Page  58/66

Ref. CLC-CT1906081 – December 2019

 

 



 

SCHEDULE 2 - DELIVERY SCHEDULE

 

 

 

Aircraft

Scheduled Delivery
Month

[*]

[*]

2021

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 





 

ALC A220 Purchase Agreement

Page  59/66

Ref. CLC-CT1906081 – December 2019

 

 



 

 

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

2026

 

 

 

 





 

ALC A220 Purchase Agreement

Page  60/66

Ref. CLC-CT1906081 – December 2019

 

 



 

SCHEDULE 3 - STANDARD SPECIFICATION

Aircraft
Model

Standard Specification

Design Weights

Maximum
Take-Off
Weight
(MTOW)

Maximum
Landing
Weight
(MLW)

Maximum
Zero Fuel
Weight
(MZFW)

A220-100

[*] dated [*]

[*] kg

[*] kg

[*] kg

A220-300

[*]

dated [*]

[*] kg

[*] kg

[*] kg

 





 

ALC A220 Purchase Agreement

Page  61/66

Ref. CLC-CT1906081 – December 2019

 

 



 

 

SCHEDULE 4 – BUYER SELECTED OPTIONAL FEATURES

SCHEDULE 4A: Buyer Selected Optional Features A220-100 Aircraft

[*]





 

ALC A220 Purchase Agreement

Page  62/66

Ref. CLC-CT1906081 – December 2019

 

 



 

SCHEDULE 4B: Buyer Selected Optional Features A220-300 Aircraft

[*]





 

ALC A220 Purchase Agreement

Page  63/66

Ref. CLC-CT1906081 – December 2019

 

 



 

SCHEDULE 5 – CUSTOMIZATION MILESTONE CHART

[*]

 





 

ALC A220 Purchase Agreement

Page  64/66

Ref. CLC-CT1906081 – December 2019

 

 



 

SCHEDULE 6 – CERTIFICATE OF ACCEPTANCE

In accordance with the terms of the _____ purchase agreement dated _____
__________ _____ and entered into between _____ (the Customer) and Airbus Canada
Limited Partnership, acting through its managing general partner, Airbus Canada
Managing GP Inc., as amended and supplemented from time to time (the Purchase
Agreement), the technical acceptance tests relating to one Airbus A220-___
aircraft bearing manufacturer’s serial number _____ and registration mark _____
(the Aircraft) have taken place in Mirabel, Canada.

 

In view of said tests having been carried out with satisfactory results, the
Customer hereby approves the Aircraft as being in conformity with the provisions
of the Purchase Agreement and accepts the Aircraft for delivery in accordance
with the provisions of the Purchase Agreement.

 

Such acceptance shall not impair the rights that may be derived from the
warranties relating to the Aircraft set forth in the Purchase Agreement.

 

Any right at law or otherwise to revoke this acceptance of the Aircraft is
hereby irrevocably waived.

 

IN WITNESS WHEREOF, the Customer has caused this instrument to be executed by
its duly authorised representative this _____ day of __________ _____ in
Mirabel, Canada.

 

 

[CUSTOMER]

 

Name:

Title:

 

Signature:

 





 

ALC A220 Purchase Agreement

Page  65/66

Ref. CLC-CT1906081 – December 2019

 

 



 

SCHEDULE 7 – BILL OF SALE

Know all men by these presents that that Airbus Canada Limited Partnership,
acting through its managing general partner, Airbus Canada Managing GP Inc.,
having its registered office at Airbus Canada Limited Partnership, 13100
Boulevard Henri Fabre, Mirabel, QC, Canada J7N 3C6, (the Seller), was, this
_____ day of __________ _____, the owner of the following airframe (the
Airframe), the [engines/propulsion systems] as specified (the
[Engines/Propulsion Systems]) and all appliances, components, parts,
instruments, accessories, furnishings, modules and other equipment of any
nature, excluding buyer furnished equipment, incorporated therein, installed
thereon, attached or allocated thereto on the date hereof (the Parts):

AIRFRAME:                                                          [ENGINES/PROPULSION
SYSTEMS]:

AIRBUS Model A220-___           _____                Model _____

 

MANUFACTURER'S SERIAL NUMBER:            ENGINE SERIAL NUMBERS:

_____                                                                    LH:   _____

RH:   _____

REGISTRATION MARK:

_____

 

The Airframe, [Engines/Propulsion Systems] and Parts are hereafter together
referred to as the Aircraft.

 

The Seller did, on this _____ day of __________ _____, sell, transfer and
deliver all of its rights, title and interest in and to the Aircraft to the
following entity, the said Aircraft to be the property thereof:

 

[Insert Name of Buyer]

[Insert Address of Buyer]

(the Buyer)

The Seller hereby warrants to the Buyer, its successors and assigns that (i) the
Seller had good and lawful right to sell, deliver and transfer title to the
Aircraft to the Buyer, (ii) there was conveyed to the Buyer good, legal and
valid title to the Aircraft, free and clear of all liens, claims, charges,
encumbrances and rights of others, (iii) the Seller shall defend such title
forever against all claims and demands whatsoever.

 

This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of New York.

 

IN WITNESS WHEREOF, the Seller has caused this instrument to be executed by its
duly authorised representative this _____ day of __________ _____ in Mirabel,
Canada.

 

Airbus Canada Limited Partnership,

acting through its managing general partner, Airbus Canada Managing GP Inc.

 

Name:

 

Title:

 

 

Signature:

 

 



 

ALC A220 Purchase Agreement

Page  66/66

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N1

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

December 20, 2019

Subject: [*]

AIR LEASE CORPORATION ("the Buyer") and AIRBUS CANADA LIMITED PARTNERSHIP ("the
Seller") have entered into a Purchase Agreement ("the Agreement") dated as of
the date hereof which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of the A220 Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°1

Page  1/3

Ref. CLC-CT1906081 –December 2019

 

 



LETTER AGREEMENT N1

1.         [*]

 

2.         [*]

 

3.         MISCELLANEOUS

 

3.1       Inconsistencies

 

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement to the extent of such inconsistency, whereas the
part of the Agreement not concerned by such inconsistency shall remain in full
force and effect.

 

3.2       Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

3.3       Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

3.4       Law and jurisdiction

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the state of New York, United States of America and the provisions
of Clause 21 of the Agreement shall apply to this Letter Agreement.

 

3.5       Counterparts

 

This Letter Agreement may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°1

Page  2/3

Ref. CLC-CT1906081 –December 2019

 

 



LETTER AGREEMENT N1

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

Agreed and Accepted

    

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS CANADA LIMITED

 

 

PARTNERSHIP

 

 

by its managing general partner,

 

 

AIRBUS CANADA MANAGING GP INC.

 

 

 

 

 

 

By      :

/s/ John L. Plueger

 

By      :

/s/ Philippe Balducchi

 

 

 

 

 

Its      :

CEO & President

 

Its      :

CEO

 

 

 



 

ALC A220 Purchase Agreement – Letter Agreement N°1

Page  3/3

Ref. CLC-CT1906081 –December 2019

 

 



LETTER AGREEMENT N2

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

December 20, 2019

Subject: [*]

AIR LEASE CORPORATION ("the Buyer") and AIRBUS CANADA LIMITED PARTNERSHIP ("the
Seller") have entered into a Purchase Agreement ("the Agreement") dated as of
the date hereof which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of the A220 Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°2

Page  1/3

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N2

1.         [*]

 

2.         MISCELLANEOUS

 

2.1       Inconsistencies

 

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement to the extent of such inconsistency, whereas the
part of the Agreement not concerned by such inconsistency shall remain in full
force and effect.

 

2.2       Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

2.3       Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

2.4       Law and jurisdiction

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the state of New York, United States of America and the provisions
of Clause 21 of the Agreement shall apply to this Letter Agreement.

 

2.5       Counterparts

 

This Letter Agreement may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°2

Page  2/3

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N2

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

Agreed and Accepted

    

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS CANADA LIMITED

 

 

PARTNERSHIP

 

 

by its managing general partner,

 

 

AIRBUS CANADA MANAGING GP INC.

 

 

 

 

 

 

By      :

/s/ John L. Plueger

 

By      :

/s/ Philippe Balducchi

 

 

 

 

 

Its      :

CEO & President

 

Its      :

CEO

 

 

 



 

ALC A220 Purchase Agreement – Letter Agreement N°2

Page  3/3

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N3

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

December 20, 2019

Subject: [*]

AIR LEASE CORPORATION ("the Buyer") and AIRBUS CANADA LIMITED PARTNERSHIP ("the
Seller") have entered into a Purchase Agreement ("the Agreement") dated as of
the date hereof which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of the A220 Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°3

Page  1/4

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N3

1          [*]

 

2          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°3

Page  2/4

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N3

3          MISCELLANEOUS

 

3.1       Inconsistencies

 

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement to the extent of such inconsistency, whereas the
part of the Agreement not concerned by such inconsistency shall remain in full
force and effect.

 

3.2       Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

3.3       Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

3.4       Law and jurisdiction

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the state of New York, United States of America and the provisions
of Clause 21 of the Agreement shall apply to this Letter Agreement.

 

3.5       Counterparts

 

This Letter Agreement may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°3

Page  3/4

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N3

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

Agreed and Accepted

    

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS CANADA LIMITED

 

 

PARTNERSHIP

 

 

by its managing general partner,

 

 

AIRBUS CANADA MANAGING GP INC.

 

 

 

 

 

 

By      :

/s/ John L. Plueger

 

By      :

/s/ Philippe Balducchi

 

 

 

 

 

Its      :

CEO & President

 

Its      :

CEO

 

 

 



 

ALC A220 Purchase Agreement – Letter Agreement N°3

Page  4/4

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N4

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

December 20, 2019

Subject: TECHNICAL MATTERS

AIR LEASE CORPORATION ("the Buyer") and AIRBUS CANADA LIMITED PARTNERSHIP ("the
Seller") have entered into a Purchase Agreement (the “Agreement") dated as of
the date hereof which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of the A220 Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°4

Page  1/4

Ref. CLC-CT CT1906081 – December 2019

 

 



LETTER AGREEMENT N4

1.         [*]

 

2.         [*]

 

3.         [*]

 

4.         [*]

 

5.         [*]

 

6.         [*]

 

7          [*]

 

8          [*]

 

9          [*]

 

8          MISCELLANEOUS

 

8.1       Inconsistencies

 

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement to the extent of such inconsistency, whereas the
part of the Agreement not concerned by such inconsistency shall remain in full
force and effect.

 

8.2       Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned





 

ALC A220 Purchase Agreement – Letter Agreement N°4

Page  2/4

Ref. CLC-CT CT1906081 – December 2019

 

 



LETTER AGREEMENT N4

or transferred in any manner, and any attempted assignment or transfer in
contravention of the provisions of this Clause shall be void and of no force or
effect.

 

8.3       Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

8.4       Law and jurisdiction

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the state of New York, United States of America and the provisions
of Clause 21 of the Agreement shall apply to this Letter Agreement.

 

8.5       Counterparts

 

This Letter Agreement may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°4

Page  3/4

Ref. CLC-CT CT1906081 – December 2019

 

 



LETTER AGREEMENT N4

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

Agreed and Accepted

    

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS CANADA LIMITED

 

 

PARTNERSHIP

 

 

by its managing general partner,

 

 

AIRBUS CANADA MANAGING GP INC.

 

 

 

 

 

 

By      :

/s/ John L. Plueger

 

By      :

/s/ Philippe Balducchi

 

 

 

 

 

Its      :

CEO & President

 

Its      :

CEO

 

 

 



 

ALC A220 Purchase Agreement – Letter Agreement N°4

Page  4/4

Ref. CLC-CT CT1906081 – December 2019

 

 



LETTER AGREEMENT N5A

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

December 20, 2019

Subject: [*]

AIR LEASE CORPORATION (the “Buyer”) and AIRBUS CANADA LIMITED PARTNERSHIP (the
“Seller”) have entered into a Purchase Agreement (the “Agreement”) dated as of
even date herewith which covers the manufacture and the sale by the Seller and
the purchase by the Buyer of the A220-100 Aircraft as described in the
Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5A

Page  1/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5A

1          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5A

Page  2/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5A

2          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5A

Page  3/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5A

3          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5A

Page  4/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5A

4          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5A

Page  5/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5A

5          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5A

Page  6/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5A

6          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5A

Page  7/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5A

7          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5A

Page  8/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5A

8          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5A

Page  9/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5A

9          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5A

Page  10/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5A

10        MISCELLANEOUS

 

10.1     Inconsistencies

 

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement.

 

10.2     Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

10.3     Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

10.4     Law and Jurisdiction

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the state of New York, United States of America and the provisions
of Clause 21 of the Agreement shall apply to this Letter Agreement.

.

 

10.5     Counterparts

 

This Letter Agreement may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

 

 

Agreed and Accepted

    

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5A

Page  11/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5A

AIR LEASE CORPORATION

    

AIRBUS CANADA LIMITED

 

 

PARTNERSHIP

 

 

by its managing general partner,

 

 

AIRBUS CANADA MANAGING GP INC.

 

 

 

 

 

 

By      :

/s/ John L. Plueger

 

By      :

/s/ Philippe Balducchi

 

 

 

 

 

Its      :

CEO & President

 

Its      :

CEO

 

 

 

 

 

 

 

 

 

 

Date  :

Dec 20, 2019

 

Date  :

 

 

 

 

 



 

ALC A220 Purchase Agreement – Letter Agreement N°5A

Page  12/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5B

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

December______, 2019

Subject: [*]

AIR LEASE CORPORATION (the “Buyer”) and AIRBUS CANADA LIMITED PARTNERSHIP (the
“Seller”) have entered into a Purchase Agreement (the “Agreement”) dated as of
the date hereof which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of the A220 Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5B

Page  1/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5B

1          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5B

Page  2/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5B

2             [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5B

Page  3/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5B

3          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5B

Page  4/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5B

4          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5B

Page  5/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5B

5          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5B

Page  6/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5B

6          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5B

Page  7/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5B

7          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5B

Page  8/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5B

8          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5B

Page  9/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5B

9          [*]

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5B

Page  10/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5B

 

10        MISCELLANEOUS

 

10.1     Inconsistencies

 

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement.

to the extent of such inconsistency, whereas the part of the Agreement not
concerned by such inconsistency shall remain in full force and effect.

 

10.2     Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

10.3     Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

10.4     Law and jurisdiction

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the state of New York, United States of America and the provisions
of Clause 21 of the Agreement shall apply to this Letter Agreement.

 

10.5     Counterparts

 

This Letter Agreement may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°5B

Page  11/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N5B

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

Agreed and Accepted

    

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS CANADA LIMITED

 

 

PARTNERSHIP

 

 

by its managing general partner,

 

 

AIRBUS CANADA MANAGING GP INC.

 

 

 

 

 

 

By      :

/s/ John L. Plueger

 

By      :

/s/ Philippe Balducchi

 

 

 

 

 

Its      :

CEO & President

 

Its      :

CEO

 

 

 



 

ALC A220 Purchase Agreement – Letter Agreement N°5B

Page  12/12

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N6

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

December 20, 2019

Subject: PURCHASE RIGHTS

AIR LEASE CORPORATION ("the Buyer") and AIRBUS CANADA LIMITED PARTNERSHIP ("the
Seller") have entered into a Purchase Agreement ("the Agreement") dated as of
the date hereof which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of the A220 Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°6

Page  1/5

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N6

1          PURCHASE RIGHTS

 

1.1       Scope

 

Subject to Clauses 1.2 to 1.8 below, the Seller shall grant the Buyer a right
(the “Purchase Right”) to purchase up to twenty-five (25) additional A220
aircraft [*] (each a "Purchase Right Aircraft").

 

1.2       [*]

 

1.3       [*]

 

1.4       [*]

 

1.5       [*]

 

1.6       [*]

 

1.7       [*]

 

1.8       [*]

 

2          MISCELLANEOUS

 

2.1       Inconsistencies

 

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement to the extent of such inconsistency, whereas the
part of the Agreement not concerned by such inconsistency shall remain in full
force and effect.

 

2.2       Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

2.3       Confidentiality

 





 

ALC A220 Purchase Agreement – Letter Agreement N°6

Page  2/5

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N6

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

2.4       Law and jurisdiction

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the state of New York, United States of America and the provisions
of Clause 21 of the Agreement shall apply to this Letter Agreement.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°6

Page  3/5

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N6

2.5       Counterparts

 

This Letter Agreement may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°6

Page  4/5

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N6

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

Agreed and Accepted

    

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS CANADA LIMITED

 

 

PARTNERSHIP

 

 

by its managing general partner,

 

 

AIRBUS CANADA MANAGING GP INC.

 

 

 

 

 

 

By      :

/s/ John L. Plueger

 

By      :

/s/ Philippe Balducchi

 

 

 

 

 

Its      :

CEO & President

 

Its      :

CEO

 

 



 

ALC A220 Purchase Agreement – Letter Agreement N°6

Page  5/5

Ref. CLC-CT1906081 – December 2019

 

 



LETTER AGREEMENT N7

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

December 20, 2019

Subject: SPECIFIC TERMS

AIR LEASE CORPORATION ("the Buyer") and AIRBUS CANADA LIMITED PARTNERSHIP ("the
Seller") have entered into a Purchase Agreement ("the Agreement") dated as of
the date hereof which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of the A220 Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°7

Page  1/4

Ref. CLC-CT CT1906081 – December 2019

 

 



LETTER AGREEMENT N7

 

1.         [*]

 

2.         [*]

 

3.         [*]

 

4.         [*]

 

5.         [*]

 

5          [*]

 

7          MISCELLANEOUS

 

7.1       Inconsistencies

 

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement to the extent of such inconsistency, whereas the
part of the Agreement not concerned by such inconsistency shall remain in full
force and effect.

 

7.2       Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

7.3       Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°7

Page  2/4

Ref. CLC-CT CT1906081 – December 2019

 

 



LETTER AGREEMENT N7

7.4       Law and jurisdiction

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the state of New York, United States of America and the provisions
of Clause 21 of the Agreement shall apply to this Letter Agreement.

 

7.5       Counterparts

 

This Letter Agreement may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°7

Page  3/4

Ref. CLC-CT CT1906081 – December 2019

 

 



LETTER AGREEMENT N7

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

Agreed and Accepted

    

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS CANADA LIMITED

 

 

PARTNERSHIP

 

 

by its managing general partner,

 

 

AIRBUS CANADA MANAGING GP INC.

 

 

 

 

 

 

By      :

/s/ John L. Plueger

 

By      :

/s/ Philippe Balducchi

 

 

 

 

 

Its      :

CEO & President

 

Its      :

CEO

 

 



 

ALC A220 Purchase Agreement – Letter Agreement N°7

Page  4/4

Ref. CLC-CT CT1906081 – December 2019

 

 



LETTER AGREEMENT N8

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

December 20, 2019

Subject: PRODUCT SUPPORT, WARRANTY AND SERVICE LIFE POLICY

AIR LEASE CORPORATION (the “Buyer") and AIRBUS CANADA LIMITED PARTNERSHIP (the
“Seller") have entered into a Purchase Agreement (the “Agreement") dated as of
the date hereof which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of the A220 Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

The Parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°8

Page  1/5

Ref. CLC-CT CT1906081

 

 



LETTER AGREEMENT N8

1          [*]

 

2.         [*]

 

3.         [*]

 

4.         [*]

 

5          [*]

 

6          [*]

 

7          [*]

 

8          [*]

 

9          MISCELLANEOUS

 

9.1       Inconsistencies

 

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement to the extent of such inconsistency, whereas the
part of the Agreement not concerned by such inconsistency shall remain in full
force and effect.

 

9.2       Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°8

Page  2/5

Ref. CLC-CT CT1906081

 

 



LETTER AGREEMENT N8

9.3       Confidentiality

 

This Letter Agreement (and its existence) shall be treated by the Parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other Party. In particular, each
Party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other Party.

 

9.4       Law and jurisdiction

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the state of New York, United States of America and the provisions
of Clause 21 of the Agreement shall apply to this Letter Agreement.

 

9.5       Counterparts

 

This Letter Agreement may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 





 

ALC A220 Purchase Agreement – Letter Agreement N°8

Page  3/5

Ref. CLC-CT CT1906081

 

 



LETTER AGREEMENT N8

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

Agreed and Accepted

    

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS CANADA LIMITED

 

 

PARTNERSHIP

 

 

by its managing general partner,

 

 

AIRBUS CANADA MANAGING GP INC.

 

 

 

 

 

 

By      :

/s/ John L. Plueger

 

By      :

/s/ Philippe Balducchi

 

 

 

 

 

Its      :

CEO & President

 

Its      :

CEO

 





 

ALC A220 Purchase Agreement – Letter Agreement N°8

Page  4/5

Ref. CLC-CT CT1906081

 

 



LETTER AGREEMENT N8

APPENDIX A – [*]

 

 



 

ALC A220 Purchase Agreement – Letter Agreement N°8

Page  5/5

Ref. CLC-CT CT1906081

 

 



ANNEX A

ANNEX A

CUSTOMER SUPPORT SERVICES

This Annex A forms part of the Agreement and all defined terms used in this
Annex A and defined elsewhere in the Agreement, including Annex B thereto, shall
have the meaning ascribed to them in those other sections of the Agreement.

The Seller shall make available to the Buyer, or cause to be made available, the
customer support services set out in this Annex A (collectively the “Customer
Support Services”). It is understood by the Parties that any Customer Support
Services provided are in consideration of the purchase and Delivery of Aircraft.

The Seller agrees that the Buyer shall be entitled to assign any of its rights
and interests available under Article 1 (Seller Representative Services),
Article 3 (Training Support and Services) and Article 4 (Technical Publications
and Data), (together, the “Support Rights”) to the Initial Operator of any
Aircraft by the way of a support rights assignment agreement (the “SRA”), in the
mutually agreed form and substance of Attachment B to this Annex A.

Should the Buyer not take Delivery of any of the Aircraft then, in addition to
any other rights and remedies available to the Seller under the Agreement or at
law:

(a)     any of the Customer Support Services earned on a per Aircraft basis
shall not be provided for such undelivered Aircraft; and

(b)     in the event that:

(i)  the Customer Support Services to be earned on a per Aircraft basis have
been provided in advance of the Delivery for such undelivered Aircraft; or

(ii) the Customer Support Services are not earned on a per Aircraft basis, in
which case the prorated quantities of such Customer Support Services shall be
calculated for such undelivered Aircraft,

then the quantities of such Customer Support Services or a prorated quantity
thereof for such undelivered Aircraft shall be [*] paid by the Buyer to the
Seller [*] within [*] of the Buyer receiving written request to that effect from
the Seller.

 





 

ALC A220 Purchase Agreement – Annex A

Page  1/22

Ref. CLC-CT1906081

 

 



ANNEX A

Article 1.         SELLER REPRESENTATIVE SERVICES

The Seller shall provide, or cause to be provided, [*] to the Buyer, the
services of Seller Representatives, as described in this Article 1.

1.1                   Seller Representatives

1.1.1                For the fleet of fifty (50) Aircraft, the Seller shall
provide to the Buyer the services of Seller customer support representatives
(each a “Seller Representative”), at each Initial Operator’s facility or such
other locations as the Parties may agree from time to time, for a total of:

[*] man-months, earned at a rate of [*] per Aircraft.

For sake of clarity, man-month is unit of assigning any Seller Representative
service provided per month, independent of the representative’s gender.

Except as otherwise mutually agreed between the Parties, the number of such
Seller Representatives shall not exceed [*] per Initial Operator at any one
time, unless otherwise mutually agreed.

It is agreed and understood by the Buyer that the man-months of Seller
Representative services earned for each Aircraft include the statutory vacation
period of the Seller Representatives, during which the Initial Operator shall
have access to the services set out in Article 1.2.2.

1.1.2                Each Seller Representative, or any other employee of the
Seller providing services to the Buyer hereunder, shall be acting in an advisory
capacity only and shall at no time be deemed to be an employee or agent of the
Buyer, either directly or indirectly.

1.1.3                Should the Buyer need to assign Seller Representative
services exceeding the quantity of man-months specified in Clause 1.1.1, the
Seller may provide such additional man-months subject to terms and conditions to
be mutually agreed.

1.1.4                The Seller may [*], when necessary and applicable.

1.2                   Availability

1.2.1                The Parties acknowledge and agree that during the period
defined in Article 1.1, each Seller Representative may provide support to
airlines other than any Initial Operator.

1.2.2                If, at the end of the Seller Representative’s assignment,
as set out in Article 1.1, the Initial Operator needs technical assistance in an
AOG situation, such Initial Operator shall have [*] access to:

1)      Seller’s technical AOG service; and

 





 

ALC A220 Purchase Agreement – Annex A

Page  2/22

Ref. CLC-CT1906081

 

 



ANNEX A

2)      the network of Seller Representatives located closest to the Initial
Operator's main base and the contacts of which shall be provided to the Initial
Operator.

1.3                   Support at the Initial Operator’s Facilities

If the Parties have agreed on a Seller Representative being based at an Initial
Operator’s facility for all or part of the man-months set out in Article 1.1,
then the conditions of this Article 1.3 shall apply.

1.3.1                From the date of arrival of the first Seller Representative
at the Initial Operator’s facilities and for as long as [*] Seller
Representative is present at such facilities, the Buyer shall cause the Initial
Operator to provide free of charge a suitable, lockable office, conveniently
located with respect to the  Initial Operator’s maintenance facilities, with
complete office furniture and equipment including telephone and Internet
connections for the sole use of the Seller Representative(s). All related
communication costs shall be borne by [*].

1.3.2                If the Buyer or the Initial Operator requests any Seller
Representative to travel on business to a city other than such representative’s
usual place of assignment, [*] as may be applicable.

1.3.3                The Buyer or the Initial Operator, as applicable, shall
assist the Seller in obtaining from the civil authorities of the Initial
Operator’s country those documents that are necessary to permit each Seller
Representative to live and work in the Initial Operator’s country; should they
not be obtained, the Parties shall agree on an alternate country from which such
Seller Representative shall provide the services set out in this Article 1.

1.3.4                [*]:

1)   the entry into or exit from the Initial Operator’s country of the Seller
Representatives; and

2)   the entry into or the exit from the Initial Operator’s country of such
property of the Seller as is reasonably necessary for the purpose of providing
the Seller Representative’s services.

1.4                   Withdrawal of the Seller Representative

The Seller shall have the right to withdraw its assigned Seller Representatives
as it sees fit if conditions arise that are, in the Seller's reasonable opinion,
dangerous to their safety or health or prevent them from fulfilling their tasks.
In such case, the Initial Operator shall have access to the services set out in
Clause 1.2.2 herein.

1.5                   Indemnities

INDEMNIFICTION PROVISIONS APLICABLE TO THIS CLAUSE 1 ARE AS SET FORTH IN
SCHEDULE 2D.

 





 

ALC A220 Purchase Agreement – Annex A

Page  3/22

Ref. CLC-CT1906081

 

 



ANNEX A

Article 2          INITIAL PROVISIONING, SPARE PARTS AND AOG SERVICE

2.1                   Definitions

The following expressions shall have the meaning ascribed thereto below unless
otherwise expressly provided. All other capitalised terms and expressions used
in this Article 2 but not defined hereunder shall have the same meaning ascribed
thereto in the Agreement.

“Material” means the following categories of material:

(i)         Seller Spare Parts;

(ii)        Vendor Parts classified as repairable line maintenance parts (as
such term is defined in SPEC 2000);

(iii)       Vendor Parts classified as expendable line maintenance parts (as
defined in SPEC 2000);

(iv)       Vendor Parts classified as ground support equipment and
specific-to-type tools.

“Order” means any order for Spare Parts issued by the Buyer;

“Propulsion System Part(s)” means an engine and any component, ground support
equipment, tool, equipment, part, accessory or assembly related to an engine
(including a nacelle and an auxiliary power unit (APU)), in each case for which
the manufacturer or supplier thereof holds the design authority, including any
such item furnished as a Spare Part;

“Seller Spare Part(s)” means any component, ground support equipment, tool,
equipment or part for the Aircraft where (a) such item is manufactured by the
Seller or its subcontractor(s) and for which the Seller holds the design
authority and (b) such item is purchased as a Spare Part(s) from the Seller;

“Spare Parts” means all material, spare parts, assemblies, special tools and
items of equipment, including ground support equipment, ordered for the Aircraft
by Buyer from Seller. The term “Spare Parts” includes Seller Spare Parts,
Propulsion System Parts and Vendor Parts, but excludes spare parts related to
Buyer Furnished Equipment;

“SPEC 2000” means the “e-Business Specification for Materials Management”
document published by the Air Transport Association of America;

“Vendor Part(s)”  means any component, ground support equipment, tool, equipment
or part for the Aircraft, other than a Propulsion System Part or Buyer Furnished
Equipment, where (a) the manufacturer or supplier thereof holds the design
authority and is not the Seller; and (b) such item is either installed or
incorporated on the Aircraft at Delivery or furnished as a Spare Part.





 

ALC A220 Purchase Agreement – Annex A

Page  4/22

Ref. CLC-CT1906081

 

 



ANNEX A

2.2                   Initial Provisioning

2.2.1                Initial Provisioning Conference

At least [*] prior to the first day of the Scheduled Delivery Month of the first
Aircraft delivery to each Initial Operator (unless otherwise agreed), the Seller
shall or shall cause an initial provisioning conference to be convened on a date
and at a location to be mutually agreed between the Seller and Initial Operator.
The aim of such conference is to:

(a)        discuss the operational parameters to be provided by the Initial
Operator to the Seller to enable the preparation of the Initial Provisioning
recommendation (the “Initial Provisioning Material”); and

(b)        review the Initial Operator’s requirements with respect to ground
support equipment and special tool requirements.

2.2.2                Initial Provisioning Data

Provisioning data for Initial Provisioning Material shall be provided to the
Initial Operator at a date and in a format to be mutually agreed and generally
in accordance with SPEC 2000, Chapter 1 (as such data may be amended from time
to time by the Seller).

2.3                   Spare Parts Availability and AOG Service

2.3.1                The Initial Operator may place Order(s) for Initial
Provisioning Material and Spare Parts through a process to be mutually agreed.
The Seller shall maintain, or shall cause to be maintained, a year-round
emergency service twenty-four (24) hours per day on a seven (7) days a week
basis. The Seller shall make reasonable efforts to support the Initial Operator
from the spares warehouse that is the closest available to the Initial
Operator’s main base.

2.3.2                No minimum order value or minimum order quantities shall
apply to emergency services.

2.3.3                Shipping information (airway bill number, flight number,
etc.) shall be given to the Initial Operator by the Seller upon shipment.

2.4                   Applicable Terms and Conditions

The terms and conditions for Initial Provisioning Materials shall be those
applicable to the sale of Material in force at the time of receipt of each Order
and as set out in the Seller’s or its Affiliates then applicable general terms
and conditions of supply.





 

ALC A220 Purchase Agreement – Annex A

Page  5/22

Ref. CLC-CT1906081

 

 



ANNEX A

Article 3          TRAINING SUPPORT AND SERVICES

3.1                   General

This Article 3 sets out the terms and conditions for the supply to the Buyer
training support and services to support the operation of the Aircraft by the
Initial Operator.

3.1.1                The Seller shall provide, or shall cause to be provided,
[*], the training allowances set out in Exhibit A to this Annex A.

The training courses conducted pursuant to this Agreement are not “Ab Initio
Training Courses”.

Training courses shall be conducted in English, using training aids written in
English and using common aeronautical terminology.

3.1.2                The Seller and Initial Operator shall mutually agree on the
scheduling of training courses during a training conference at a location to be
mutually agreed (the “Training Conference”) which shall be held, [*] no later
than [*] prior to the Scheduled Delivery Month of the first Aircraft to be
delivered to each Initial Operator to whom the Buyer has assigned training
allowances.

3.2                   Training Location

3.2.1                During the Training Conference, the Seller shall indicate
to the corresponding Initial Operator the training location where the training
shall take place (the “Training Centre”).

3.2.2                If the unavailability of facilities or scheduling
difficulties make training by the Seller at any Seller’s Training Center
impractical, the Seller will ensure that the Initial Operator is provided with
such training at an alternate location designated by the Seller.

3.2.3                Upon the Initial Operator’s request, the Seller may also
provide certain training at a location other than the Seller's Training Centre,
including one of the Initial Operator's bases, if and when practicable for the
Seller, under terms and conditions to be mutually agreed upon by the Initial
Operator and the Seller. In such event, all additional charges related to living
expenses and air travel will be borne [*].

3.2.4                If the Initial Operator requests training at a location as
indicated in Clause [*] and requires such training to be an approved course by
the Seller, the Initial Operator shall undertake that the training facilities
will be approved prior to the performance of such training. The Initial Operator
will, as necessary and in due  time prior to the performance of such training,
provide access to the training facilities set forth in Clause [*] to the
Seller’s and the competent aviation authority’s representatives for approval of
such facilities.





 

ALC A220 Purchase Agreement – Annex A

Page  6/22

Ref. CLC-CT1906081

 

 



ANNEX A

3.3                   Training Courses

3.3.1                Upon the Initial Operator’s request, the Seller shall
provide to the Buyer and/or any Initial Operator a description of requested
training courses with information such as the aim/benefit of the course, the
minimum and maximum number of trainees, the required qualification or any
important specificity.

With respect to training courses performed under this Agreement:

(a)        for the duration of the training course at a Training Centre, the
Seller shall make available to the trainees all necessary training media and
training equipment; for the avoidance of doubt, such training equipment shall
not include aircraft;

(b)        the equipment and curricula used for the training of flight, cabin
and maintenance personnel shall not be fully customized but shall be configured
as necessary to obtain the relevant Aviation Authority’s approval and to support
the Seller’s training program;

(c)        training data and training documentation shall be made available to
the trainees for the duration of the training course only [*], for the sole
purpose of training, shall remain the property of the Seller and shall be
returned to the Seller at the end of any training course;

(d)        at the end of each training course provided at a Training Centre each
trainee shall receive either an attestation, indicating that the trainee has
attended such course, or a certificate of course completion indicating the
outcome of the relevant evaluation at the end of such training, as applicable.
No such certificate or attestation shall represent authority or qualification by
any Aviation Authority but may be presented to an Aviation Authority by the
recipient in order to obtain relevant formal qualification.

In the event of training courses being provided by a training provider selected
by the Seller as set forth in Clause 3.2.2, the Seller will cause such training
provider to deliver a certificate of attestation, which will not represent
authority or qualification by any Aviation Authority, but may be presented to
such Aviation Authority in order to obtain relevant formal qualification.

3.3.2                Timing of Requests, Rescheduling and Cancellation of
Training Courses

Further to the Training Conference, the Seller shall issue training proposals to
the Initial Operator for each Initial Operator (the “Training Conference
Proposal”).

With respect to any training request made outside of the Training Conference,
the Initial Operator shall submit the request, [*] at the latest [*] prior to
the desired course start date and the Seller shall, subject to its commercial
and planning constraints, issue to the Initial Operator a proposal with the
earliest available training schedule within a reasonable timeframe (each a
“Training Proposal”).





 

ALC A220 Purchase Agreement – Annex A

Page  7/22

Ref. CLC-CT1906081

 

 



ANNEX A

The Initial Operator shall provide written notification of its acceptance of the
Training Conference Proposal or the Training Proposal, as applicable, within [*]
of receipt thereof (or such longer period as may be accepted in writing by the
Seller), after which the Initial Operator shall be deemed to have refused such
proposal.

Without prejudice to the foregoing, the Initial Operator may, [*], cancel or
reschedule, fully or partially, any confirmed training course irrespective of
its location, subject to an advance notification, to the extent possible, of at
[*] prior to the start of the relevant training course.

After such deadline, if the Initial Operator gives notice to the Seller:

(a)        less than [*] but more than [*] prior to the start date of such
training, a cancellation or rescheduling fee corresponding to [*] of such
training shall apply;

(b)        less than [*] prior to such training, a cancellation or rescheduling
fee corresponding to [*] of such training shall apply.

If a training course becomes available less than [*] prior to its start date,
the Seller may issue a Training Proposal to the Initial Operator and the Initial
Operator shall confirm in writing its acceptance of such course within [*]
subject to the provisions of this Article 3.3.2.

The above cancellation or rescheduling fee shall be applied through [*] or by
[*].

3.3.3                All training allowances indicated in Exhibit A hereto are
the total allowances granted for the entire fleet of fifty (50) Aircraft, unless
otherwise specified herein.

3.3.4                If the Buyer does not use any or all of the training
allowances provided pursuant to this Article 3 within the timeframe set out in
Exhibit A, no compensation or credit of any nature shall be provided by the
Seller.

3.3.5                Training Conversion

The Seller and the Buyer agree that, upon mutual agreement between the Seller
and Initial Operator, and following Initial Operator’s request, the training
allowances assigned to Initial Operator by way of a fully executed SRA may be
converted and exchanged by the Seller and Initial Operator, pursuant to the
following:

(i)         Initial Operator shall send a written request to the Seller, [*] at
least [*] prior to the desired course start date, describing which training
allowances it wishes to increase and/or add, as applicable, and which training
course allowances should be reduced in exchange. Such written request is
referred to as the Training Program Modification Request (the “TPM Request”);
and

(ii)        Seller shall confirm within a reasonable timeframe whether such TPM
Request is acceptable to the Seller, in whole or in part, and, if so, provide





 

ALC A220 Purchase Agreement – Annex A

Page  8/22

Ref. CLC-CT1906081

 

 



ANNEX A

to Initial Operator the commercial conditions upon which the TPM Request may be
agreed (the “TPM Assessment”); and

(iii)       Initial Operator shall countersign the TPM Assessment, such
countersignature to be made by a duly authorized representative of the Initial
Operator (the “TPM Acceptance”).

Upon receipt of such TPM Acceptance, the Seller and Initial Operator agree that
the commercial conditions set forth in the Seller’s TPM Assessment shall be
fully binding upon the Seller and Initial Operator and that such TPM Acceptance
shall constitute an integral part of the Agreement, with respect to, and only to
the extent applicable to, the training courses allowances (in terms of duration
and/or number of trainees) provided as part of the training allowances.

For the avoidance of doubt, the TPM Assessment shall be provided at Seller’s
sole discretion and nothing in this Article 3.3.5 shall be deemed to be an
obligation on the Seller to accept a TPM Request.

3.4                   Prerequisites and Conditions

3.4.1                The Buyer acknowledges that the Initial Operator shall be
responsible for ensuring that the trainees registered for each training course
have the prerequisite knowledge and experience required for such course.

3.4.2                At the time of booking a training course, and in no event
later than [*] prior to each course, the Initial Operator shall provide the
Seller with a list of the trainees to attend each course, together with evidence
of the qualification, proficiency and professional experience of each trainee
and such other relevant and necessary information as the Seller may request.

If the Seller determines:

-        prior to the start of a course, that a trainee does not meet the
prerequisites of the course, such trainee shall not be enrolled in such course,
and the Initial Operator may propose an alternative trainee if the timeframe
allows; or

-        at any time during a training course, that a trainee lacks the required
skill level, such trainee shall be withdrawn from such course.

Without prejudice to the above and with the aim of reintegrating the trainee
into the course from which he or she was withdrawn, the Seller and the Initial
Operator shall discuss the possibility of directing the trainee to an
intermediate level training module or such other training as may be required, at
the Initial Operator’s expense.

3.4.3                The Seller does in no case warrant and shall not be held
liable for any trainee's performance as a result of any training provided
hereunder. For the purposes of this Article 3.4.3, the “Seller” shall be
understood to include the Seller, any of its suppliers and subcontractors, its
Affiliates and any of their respective insurers.





 

ALC A220 Purchase Agreement – Annex A

Page  9/22

Ref. CLC-CT1906081

 

 



ANNEX A

3.5                   Logistics

3.5.1                Travel and living expenses for the Buyer’s trainees shall
be borne by the Buyer.

The Buyer shall obtain all necessary authorisations, permits and visas necessary
for its trainees to attend the training courses to be provided hereunder.
Rescheduling or cancellation of training courses due to the Buyer’s failure to
obtain any such authorisations, permits and visas shall be subject to the
provisions of Article 3.3.2.

3.5.2                Training at External Location – Seller’s Instructors

3.5.2.1             In the event of training being provided at the Seller’s
request at any location other than the Seller’s Training Centers, as provided
for in Article 3.2, [*].

3.5.2.2             In the event of training being provided by the Seller’s
Instructor(s) at any location other than the Seller’s Training Centers at the
Initial Operator’s request, [*].

3.5.2.3             Living Expenses

Except as provided for in Article 3.5.2.1 above, [*].

3.5.3                The Seller shall not be liable to the Buyer or the Initial
Operator for any delay or cancellation in the performance of any training
outside of a Training Centre arising as a result of the transportation of the
Seller’s personnel.

3.6                   Conditions Specific to Certain Training

3.6.1                Provision of Aircraft

During any and all on-aircraft training (whether flight or maintenance training)
to be performed pursuant to this Article 3, the Initial Operator shall provide,
at its own cost, an aircraft it owns or operates for the performance of such
training at a mutually agreed upon location. The Initial Operator shall bear
full responsibility for the aircraft upon which the training is performed,
including but not limited to any required maintenance, and all expenses such as
fuel, oil or landing fees and the provision of insurance in accordance with
Article 3.7 hereunder.

3.6.2                Validation of Licences

The Buyer shall, or shall cause the Initial Operator, to assist the Seller in
obtaining the validation of the licenses of the Seller’s pilot Instructors
providing services under this Article 3 by the Aviation Authority of the country
of registration of the aircraft on which the training is to be performed.

If there is any additional cost associated to the Seller’s pilots Instructors
licensees validation, such cost shall be borne by [*].





 

ALC A220 Purchase Agreement – Annex A

Page  10/22

Ref. CLC-CT1906081

 

 



ANNEX A

3.7                   Indemnities and Insurance

INDEMNIFICTION PROVISIONS AND INSURANCE REQUIREMENTS APLICABLE TO THIS CLAUSE 3
ARE AS SET FORTH IN SCHEDULE 2D. THE BUYER SHALL PROVIDE THE SELLER WITH AN
ADEQUATE INSURANCE CERTIFICATE PRIOR TO ANY TRAINING ON AIRCRAFT.





 

ALC A220 Purchase Agreement – Annex A

Page  11/22

Ref. CLC-CT1906081

 

 



ANNEX A

EXHIBIT A

TRAINING ALLOWANCE

All training allowances indicated in Exhibit A hereto are the total allowances
granted for the entire fleet of fifty (50) Aircraft, unless otherwise specified
herein.

The Seller shall provide to the Buyer the training courses set out in this
Exhibit A during the period starting [*] prior to the Scheduled Delivery Month
of the first Aircraft [*] and ending [*] after Delivery of such first Aircraft
[*].

Notwithstanding the above, [*] of in this Exhibit A shall be provided by the
Seller within a period starting [*] before and ending [*] after the
corresponding Aircraft’s Delivery.

Any deviation to the above training validity shall be mutually agreed between
the Buyer and the Seller.

1            FLIGHT TRAINING

1.1         Pilot Initial Type Rating

Pilot Initial Type Rating for [*] flight crews per Aircraft, each flight crew
being comprised of two (2) pilots.

The Pilot Initial Type Rating course consists of ground school and simulator
training.

1.2         [*] pilot instructor-months of flight supervision support services
by flight supervision personnel, holding an International Civil Aviation
Organisation (“ICAO”) recognized license and medicals, for the purposes of
providing advisory pilot support services to flight operation team, of providing
assistance in the training of the Initial Operator’s training captains and line
captains and/or assisting in route proving or ferry flights.

Except if otherwise agreed to better match the Aircraft delivery schedule, the
maximum number of pilot Instructors present at any one time to perform flight
supervision support services shall not exceed [*].

This allowance shall be earned at a rate of [*] instructor-month per firmly
delivered Aircraft.

1.3        Flight Attendant

[*] Flight Attendant Courses.

Each course shall be for up to [*] flight attendant instructors.

1.4        Flight Dispatcher Training

[*] Flight Dispatcher training courses.

Each training course shall be for up to [*] flight dispatcher personnel.





 

ALC A220 Purchase Agreement – Annex A

Page  12/22

Ref. CLC-CT1906081

 

 



ANNEX A

2.            MAINTENANCE TRAINING

2.1          EASA type B1/B2 Training for [*] trainees, earned at a rate of [*]
trainees per Aircraft, and

2.2         Engine Run-up Training for [*] trainees.





 

ALC A220 Purchase Agreement – Annex A

Page  13/22

Ref. CLC-CT1906081

 

 



ANNEX A

Article 4          TECHNICAL PUBLICATIONS AND DATA

Subject to the provisions of this Article 4, the Seller shall provide the Buyer
[*] with certain technical documentation and/or technical data for the
maintenance, operation, repair [*] of the Aircraft, as set out in this Article
4.

4.1                   Technical Publications

4.1.1                Technical Publications Provided

The Seller shall furnish to the Buyer [*] the technical publications set out in
Attachment A to this Annex A (the “Technical Publications”) in digital format in
the quantities specified in such Attachment A. The Technical Publications shall
be in the English language and in accordance with ATA Specification 100 as
applicable.

4.1.2                Additional Technical Publications

Any additional technical publications and associated revisions purchased by the
Buyer or the Operator over and above those listed herein shall be subject to
terms and conditions that can be made available to the Buyer or the Initial
Operator upon request.

4.1.3                Shipment

Except for Technical Publications made available via the Seller’s web portal,
all Technical Publications furnished hereunder shall be delivered to the Buyer
FCA (Seller’s designated facility) (Incoterms 2010), at a time to be mutually
agreed between [*], subject to [*] providing its shipping address and contact
information to the Seller upon the Seller’s request.

4.2                   Technical Data

The Buyer acknowledges and shall cause each Operator to acknowledge that any
technical data, drawings, information, in whatever medium or format provided
herein or purchased by the Buyer or the Operator, including any revisions
thereto (“Technical Data”), shall only be used for the maintenance, operation,
repair [*] of the Aircraft, solely for the Operator’s and/or Buyer’s own use.
The use of the Technical Data by the Buyer and/or Operator may be further
subject to the Seller or Vendor standard form software and/or data license
agreement(s), as applicable.

4.3                   Confidential and Proprietary Nature

4.3.1                The Technical Publications and Technical Data are
proprietary to the Seller and/or its Vendors, as applicable. Any and all
intellectual property rights in the Technical Publications and Technical Data,
including without limitation copyright, belong to the Seller and/or its Vendors,
as applicable, and all Technical Publications and Technical Data shall be kept
confidential by the Buyer and the Operator at all times. The Buyer agrees and
shall cause each Operator to agree to use the Technical





 

ALC A220 Purchase Agreement – Annex A

Page  14/22

Ref. CLC-CT1906081

 

 



ANNEX A

Publications and Technical Data solely for the maintenance, operation, repair
[*] of the Aircraft, solely for their own use.

The Technical Publications and Technical Data shall not be reproduced,
disclosed, used or transferred to any third party without the Seller’s prior
consent and such third party entering into an appropriate confidentiality
agreement. The Technical Publications and Technical Data shall not be used by
the Buyer or any Operator for the design or manufacture of any aircraft or Spare
Parts, including Seller Parts or items of equipment.

4.3.2                Notwithstanding Article 4.3.1, if the Buyer or Operator
wishes to designate a third party to perform maintenance of the Aircraft and/or
data processing on its behalf, the Buyer or the Operator shall inform the Seller
thereof.  The use of the Technical Publications and/or Technical Data by such
third party shall be subject to applicable commercial conditions and to such
third party entering with the Seller or Vendor into appropriate confidentiality
agreement(s), standard form software and/or data license agreement(s), as
applicable.

4.4                   Revision Service

4.4.1                With respect to each Aircraft, the [*] revision service to
the Technical Data shall last for a period commencing upon the Delivery of such
Aircraft to the Initial Operator and continue [*].

4.4.2                The Technical Publications shall be revised to reflect the
configuration of each Aircraft at Delivery, within [*] following the Delivery
Date of each Aircraft. Standard documentation shall be provided at Delivery
enabling the operation and maintenance of the aircraft during the period prior
to the Technical Publications being provided to the Operator.

4.4.3                Provided the revision service is being supplied under the
terms of this Assignment or of a subsequent purchase order, the Seller shall
incorporate into the applicable documents all applicable Seller originated
service bulletins, any Seller originated changes and any airworthiness
directives as of the date of Delivery of the applicable Aircraft. The Technical
Publications shall then contain both the original and revised configuration.

4.4.4                Vendor Technical Publications and Data

All Vendor Technical Publications and Technical Data, including any relevant
revisions, shall be provided to the Buyer and/or the Operator either by the
Seller or directly by Vendors, as applicable, at conditions to be agreed between
the Buyer and the corresponding Vendor.

4.5                   Specific Technical Data

4.5.1                Passenger Information Safety Cards

The Seller shall provide to each Initial Operator [*] reproducible master for
the preparation of passenger information cards. [*], the Seller shall provide,
in the





 

ALC A220 Purchase Agreement – Annex A

Page  15/22

Ref. CLC-CT1906081

 

 



ANNEX A

Seller’s standard format, laminated passenger information cards in quantities
requested.

4.5.2                Fly-Away-Kit

The Initial Operator shall be entitled to [*] Fly-Away-Kit (the “FAK”) per
Aircraft in paper format provided at the time of Delivery of each Aircraft.

Revision service is included in the Customer Support Services entitlement for
each FAK for the duration of the revision service period.

4.6                   Performance Software

For each Aircraft, the Seller shall provide to [*] the Computerised In-Flight
Performance Software (the “Performance Software”) and shall grant a license to
use the Performance Software [*] from the Delivery of such Aircraft. At the end
of the [*], the use of the Performance Software shall be provided at the then
Seller’s relevant commercial conditions.

4.7                   Buyer’s Obligation

The Buyer shall cause each Operator to abide by the provisions of this Clause 4.





 

ALC A220 Purchase Agreement – Annex A

Page  16/22

Ref. CLC-CT1906081

 

 



ANNEX A

Article 5         FLIGHT OPERATIONS AND TECHNICAL SUPPORT

The Buyer and/or the Operator shall have access to the Seller’s Flight
Operations Support Services available to answer the Buyer’s and/or Operator’s
questions and address issues relating to day-to-day operations.

The Seller’s technical AOG service shall be available to the Buyer and/or the
Operators, 24 hours a day, 7 days a week.

Other services that may be required by the Buyer and/or Operators, including
technical assistance, troubleshooting assistance and Aircraft repair assistance,
may be provided and customized, at terms and conditions to be mutually agreed.





 

ALC A220 Purchase Agreement – Annex A

Page  17/22

Ref. CLC-CT1906081

 

 



ANNEX A

ATTACHMENT A

TO

ANNEX A

CUSTOMER SUPPORT SERVICES

 

 

FORMAT OF TECHNICAL PUBLICATIONS

When first provisioning its Technical Publications, the Buyer will be able to
select Technical Publications in [*] available formats:

Navigator IETP Online Technical Publications (OTP) eService:  IETP OTP is an
online eService accessible via Internet and the Buyer’s Customer Portal.  Only
one set is necessary.  One (1) set includes all available Flight Operations and
Maintenance publications listed in this Attachment A.  Revision service occurs
automatically with the IETP OTP as publications are kept at the most recent
update.

Navigator Standalone:  Navigator IETP Standalone is a digital viewer application
and includes all publications in digital format that can be installed onsite at
the Buyer’s location on a single personal computer or on a corporate Intranet
for multi-user accessibility.  Revision service can be delivered to the Buyer
either on CD-ROM via the Buyer’s courier service or online via Digital Transfer
Service (DTS). DTS requires good Internet connectivity.

Optional Media Formats

Technical Publications are also offered in XML Structured Data. This format is
an optional and [*].

 





 

ALC A220 Purchase Agreement – Annex A

Page  18/22

Ref. CLC-CT1906081

 

 



ANNEX A

[*]

 





 

ALC A220 Purchase Agreement – Annex A

Page  19/22

Ref. CLC-CT1906081

 

 



ANNEX A

[*]

 





 

ALC A220 Purchase Agreement – Annex A

Page  20/22

Ref. CLC-CT1906081

 

 



ANNEX A

ATTACHMENT B

TO

ANNEX A

 

SUPPORT RIGHTS ASSIGNMENT TEMPLATE

 

For avoidance of doubt, the template provided bellow is draft without prejudice,
not contractual, subject to revisions from time to time as agreed between the
Seller and the Buyer.

 

SUPPORT RIGHTS ASSIGNMENT

Dated []

between

AIR LEASE CORPORATION

as Assignor

 

and

[]

 

as Assignee

and

AIRBUS CANADA LIMITED PARTNERSHIP duly acting as and represented by its managing

general partner, AIRBUS CANADA MANAGING GP INC.

as Airbus Canada

 

in respect of one (1) Airbus A220 aircraft

bearing manufacturer's serial number []1

 

--------------------------------------------------------------------------------

1        If MSN is not available at the time of signature of this document,
please identify the aircraft by its CAC ID number.





 

ALC A220 Purchase Agreement – Annex A

Page  21/22

Ref. CLC-CT1906081

 

 



ANNEX A

[*]

 

 



 

ALC A220 Purchase Agreement – Annex A

Page  22/22

Ref. CLC-CT1906081

 

 



ANNEX B

ANNEX B

WARRANTY AND SERVICE LIFE POLICY

Article 1.         Definitions

In this Annex B, the following terms shall have the meaning ascribed below
unless expressly provided otherwise. This Annex B forms part of the Agreement
and all other defined terms used in this Annex B and defined elsewhere in the
Agreement, including Annex A thereto, shall have the meaning ascribed to them in
those other sections of the Agreement.

“Aircraft Illustrated Parts Catalogue” means the manual containing information
for the identification and requisition of Aircraft replacement parts, as amended
from time to time by the Seller;

“Consumable(s)” means any items which are intended to be used only once, such as
fuel, oil, lubricants, chemicals and other fluids and compounds (unless
stipulated as reusable);

“Expendable(s)” means any items for which no authorised repair procedure exists
or which are generally considered disposable, such as light bulbs, fuses,
gaskets, seals, switches and rivets;

“Operator” means any operator of any Aircraft following its Delivery;

“Propulsion System Part(s)” means an engine and any component, ground support
equipment, tool, equipment, part, accessory or assembly related to an engine
(including a nacelle and an auxiliary power unit (APU)), in each case for which
the manufacturer or supplier thereof holds the design authority, including any
such item furnished as a spare part;

“Seller Part(s)” means any component, ground support equipment, tool, equipment
or part for the Aircraft where (a) such item is manufactured by the Seller or
its subcontractor(s) and for which the Seller holds the design authority and (b)
such item is installed or incorporated on the Aircraft at Delivery;

 “Seller Spare Part(s)” means any component, ground support equipment, tool,
equipment or part for the Aircraft where (a) such item is manufactured by the
Seller or its subcontractor(s) and for which the Seller holds the design
authority and (b) such item is purchased as a spare part(s) from the Seller;

“Seller Warranty” means the warranty provided by the Seller to the Buyer
pursuant to Article 2.1 hereof;

“Supplemental Type Certificate(s)” means a certificate issued by an
airworthiness authority that approves a change to the type design of the
Aircraft;

“Technical Data” shall have the meaning attributed to it in Annex A, Article
4.1;

“Vendor” means a manufacturer or supplier of a Vendor Part;





 

ALC A220 Purchase Agreement – Annex B

Page  1/14

Ref. CLC-CT1906081

 

 



ANNEX B

“Vendor Part(s)”  means any component, ground support equipment, tool, equipment
or part for the Aircraft, other than a Propulsion System Part or Buyer Furnished
Equipment, where (a) the manufacturer or supplier thereof holds the design
authority and is not the Seller; and (b) such item is either installed or
incorporated on the Aircraft at Delivery or furnished as a spare part; and

“Vendor Warranty” means a warranty provided by a Vendor to the Buyer in respect
of a Vendor Part.





 

ALC A220 Purchase Agreement – Annex B

Page  2/14

Ref. CLC-CT1906081

 

 



ANNEX B

Article 2.   Seller Warranty

2.1             Scope and Term of the Warranty

2.1.1          Subject to Articles 2.7 and 2.8 of this Annex B, the Seller
warrants that at Delivery of an Aircraft and for a period of [*] thereafter,
whichever occurs first (the “Warranty Period”):

(a)     such Aircraft shall conform to the Specification, except that any matter
described therein as a characteristic, estimate, target or approximation is
excluded from this warranty;

(b)     such Aircraft shall be free from defects caused by the improper
installation [*] by the Seller of a Vendor Part, Propulsion System Part or Buyer
Furnished Equipment;

(c)      Seller Parts shall be free from defects in material or workmanship; and

(d)     Seller Parts shall be free from defects in design, having regard to the
state of the art as of the date of such design.

2.1.2          The warranty set forth in Article 2.1.1 of this Annex B does not
apply to: (i) Buyer Furnished Equipment; (ii) Propulsion System Parts or Vendor
Parts (other than in respect of installation thereof as outlined in Article
2.1.1(b) above); (iii) Consumables or Expendables; or (iv) any part covered or
affected by a Supplemental Type Certificate (or any other change made to the
Aircraft in a manner that is not approved by the Seller).

2.2             Corrective Action

2.2.1          As to each defect covered by the warranty set out under Article
2.1 (“Defect”) which becomes apparent during the Warranty Period, the Seller’s
sole obligation and liability is limited to, at the Seller’s election,
correction by the repair, replacement or rework of the defective Seller Part, or
the amendment of Technical Documentation if determined by the Seller, at its
sole discretion, to be the appropriate correction. The Seller may alternatively
elect to provide the Buyer with a credit memorandum of an amount equal to the
[*].

2.2.2          Whenever any Seller Part, which contains a Defect for which the
Seller is liable under Clause 2.1, has been corrected,  replaced or
repaired pursuant to the terms of this Clause 2.1, the period of the
Seller's warranty with respect to [*].

2.2.3          In the case of a Defect relating to non-conformance with the
Specification, the Seller shall [*], except to those portions of the
Specification relating to performance or where it is expressly stated that they
are estimates, approximations or design aims





 

ALC A220 Purchase Agreement – Annex B

Page  3/14

Ref. CLC-CT1906081

 

 



ANNEX B

2.3             Seller Warranty Disposition

2.3.1          Claim Submission

The Seller’s obligations under this Article 2 are subject to a) a warranty claim
being submitted in writing to the Seller’s designated warranty administrator
through the on-line submission form, by e-mail or in such other manner and form
communicated by the Seller to the Buyer in writing and b) to the Buyer complying
with the provisions of Article 2.7.

2.3.2          Claim Information and Substantiation

Claims shall include the following information, to the extent reasonably
ascertainable and relevant:

(a)     Aircraft serial number;

(b)     Part number and serial number;

(c)      Seller purchase order and/or invoice number;

(d)     Quantity claimed to be defective;

(e)     Position on the Aircraft according to the Aircraft Illustrated Parts
Catalogue;

(f)      The date the claimed Defect became apparent;

(g)     Flight hours (and cycles, if applicable) accrued on the part at the time
the claimed Defect became apparent;

(h)     Description of claimed Defect including justification in support of the
Buyer’s assertion that warranty coverage applies;

(i)       Other relevant information such as photographs, detailed task cards,
labour hours, references to Technical Documentation and detailed tear down
reports; and

(j)       If applicable, a request for authorisation to perform Buyer in-house
repairs in accordance with Article 2.4.

2.3.3          Approval, Audit and Transportation

The Seller shall notify the Buyer in writing of its disposition of each warranty
claim received. The Seller shall use reasonable efforts to advise the Buyer of
such disposition within [*] following the receipt of the complete claim.

All warranty claims shall be subject to audit and approval by the Seller. The
Buyer shall cooperate with the Seller in the conduct of its investigation of a
claim and any tests that may be required.

The Buyer shall pay all costs of transportation of the defective part(s) from
the Buyer to the facility designated by the Seller. [*]





 

ALC A220 Purchase Agreement – Annex B

Page  4/14

Ref. CLC-CT1906081

 

 



ANNEX B

2.4             Buyer In-House Repair

2.4.1          The Buyer may perform the repair or re-work of a claimed Defect
in a Seller Part in-house without prior authorization from the Seller where the
estimated cost of such repair is less than or equal to [*] and provided that:

(a)     the Buyer has obtained approval from the relevant aviation authorities
to perform the repair, if such approval is necessary;

(b)     such repair is performed in accordance with all relevant Technical
Documentation and/or the Seller’s written instructions;

(c)      such repair is only to the extent reasonably necessary to correct the
claimed Defect; and

(d)     such repair is on an Aircraft owned or operated by the Buyer and using
the Buyer’s own facilities and personnel.

2.4.2          If the cost claimed by the Buyer to correct a claimed Defect in a
Seller Part exceeds [*], and provided that the requirements set out in Article
2.4.1 (a) to (d) above are complied with, the Buyer may request the Seller’s
authorisation to perform the repair or re-work of the Seller Part in-house by
notifying the Seller in writing of such request before the commencement of such
repair or re-work. Within [*] following receipt of such request, the Seller
shall provide written notice to the Buyer approving or denying such request. The
Seller agrees to use all reasonable efforts to ensure a prompt response and
shall not unreasonably withhold authorization.  If such request is approved, the
Seller shall specify a reasonable estimate of the labour hours required for the
repair or rework of the Defect by the Buyer. If such request is denied, the
Seller shall advise the Buyer of the manner in which the Seller wishes to
proceed.

2.4.3          The Seller’s decision regarding the Buyer’s request to perform an
in-house repair or re-work in accordance with Article 2.4.1 or 2.4.2 shall not
constitute a determination as to the existence of a Defect as described in
Article 2.1. Following the in-house repair or re-work, the Seller will, acting
reasonably, determine the Warranty coverage pursuant to Article 2.3 of such
Warranty Claim based upon the claim details, reports from the Seller’s
Representatives if applicable, historical data logs, inspections, tests,
findings during repair, defective analysis and other relevant documents and
information If the Seller approves such warranty claim, the Buyer shall be
eligible for the reimbursement of (a) direct material costs [*], and (b) direct
labour costs for in-house repair or re-work in accordance with Article 2.6. If
the Seller rejects the Warranty Claim, then the Seller will provide the Buyer
with a detailed explanation of the reasons why the Warranty Claim was rejected.

2.4.4          Subject to applicable safety rules, the Seller shall have the
right to have a representative present as an observer during the disassembly,
inspection, testing, and/or repair or re-work of any Seller Part claimed to be
defective. Such representative shall not interfere with the Buyer’s operations
or personnel.





 

ALC A220 Purchase Agreement – Annex B

Page  5/14

Ref. CLC-CT1906081

 

 



ANNEX B

2.5             Disposal of Defective Material

2.5.1          The Seller maintains the right to have any Seller Part claimed to
be defective returned to the Seller, [*], if the Seller determines that the
nature of the claimed Defect requires technical investigation.

2.5.2          The Buyer shall retain, for a period of [*] following the
submission of a claim to the Seller:

(a)     all Seller Parts defective beyond economical repair; and

(b)     all defective parts removed from a Seller Part during repair or rework.

2.5.3          Such parts shall, at the Seller’s discretion, either:

(a)     be returned to the Seller in accordance with the Seller’s instructions
within [*] of receipt of the Seller’s request to such effect; or

(b)     be authorised by a Seller representative to be scrapped or destroyed, in
which case the Buyer shall provide to the Seller within [*]:

(i)       a scrap or destruction tag including the following information: part
number, nomenclature, part serial number, date of manufacture, description,
Aircraft serial number the part was removed from and the scrap or destruction
date; and

(ii)      the removed identification plate on a serialized component.

2.6             Labour Reimbursement

2.6.1          For claims approved by the Seller, the Buyer shall be entitled to
reimbursement for labour expenses incurred by the Buyer in accordance with
Article 2.6.3 to:

(a)     remove the defective Seller Part from an Aircraft; and

(b)     install the repaired, replacement or reworked Seller Part in to the
Aircraft, as applicable.

2.6.2          For in-house repair claims performed by the Buyer and approved by
the Seller in accordance with Article 2.4, in addition to (a) and (b) set out in
Article 2.6.1 above the Buyer shall be entitled to reimbursement for labour [*].

2.6.3          Labour reimbursement approved by the Seller under this Article
2.6 shall be:

(a)     limited to only that portion of the labour directly related to [*] and
not the maintenance work concurrently being carried out on the Aircraft and the
Seller Part;

(b)     limited to reimbursement for the [*];

(c)      based on either:





 

ALC A220 Purchase Agreement – Annex B

Page  6/14

Ref. CLC-CT1906081

 

 



ANNEX B

        the in-house labour rate applicable pursuant to any existing agreement
between the Seller and the Operator of the Aircraft; or

         a  labour rate to be agreed between [*] and corresponding to the
in-house warranty labour rate [*];

(d)     [*].

2.6.4          For certainty, in no circumstances shall the Buyer be entitled
to:

(a)     reimbursement for labour expenses (or any other costs or expenses)
necessary to gain access to the defective part; or

(b)     reimbursement under Article 2.6.1 or 2.6.2 if the correction of the
defective Seller Part is performed by the Seller.

2.7     Limitations and Exclusions

2.7.1          The Seller shall have no obligation or liability under this Annex
B if:

(a)     the applicable Aircraft or Seller Part:

(i)       has been repaired, altered or modified by any party other than the
Seller or in any manner not specifically approved by the Seller;

(ii)      has not been operated, maintained or inspected in accordance with the
Technical Data or other relevant documentation furnished to the Buyer (including
Service Bulletins, Reference Instruction Letters, Service Letters, In-Service
Modsum’s and Repair Engineering Orders);

(iii)     has not been operated under normal airline use; has been subjected to
misuse, abuse, foreign object damage or accident; or has been improperly stored
or protected against the elements.

(b)     the Buyer does not:

(i)       report the Defect in writing to the Seller’s warranty administrator
within [*] following such Defect becoming apparent, with evidence as may be
reasonably requested by the Seller, acting reasonably, that the Defect is
covered by the warranty set out in this Annex B;

(ii)      dispatch a Seller Part to be corrected by the Seller within [*]
following receipt of instruction from the Seller;

(iii)     maintain reasonably complete records of operations and maintenance of
the Aircraft and/or the Seller Part, as applicable, and make such records
available to the Seller as the Seller may reasonably require; or





 

ALC A220 Purchase Agreement – Annex B

Page  7/14

Ref. CLC-CT1906081

 

 



ANNEX B

(iv)     allow the Seller reasonable opportunity to be present during the
disassembly, inspection and testing of the Seller Part claimed to be defective.

2.7.2          The warranty set out in this Annex B shall not apply to [*] other
written approval of the Seller.

2.7.3          The Buyer shall [*], with the agreement of the Seller
Representative(s). Scrapped Seller Parts will be evidenced by a record of
scrapped material certified by an authorized representative of the Buyer and
will be kept in the Buyer’s file for [*].

2.8             Normal Usage

The Buyer's rights under this Article 2 of Annex B are subject to the Aircraft
and each component, equipment, accessory and part thereof being maintained,
overhauled, repaired and operated in accordance with accepted industry standard
practices and in accordance with the Seller's recommended written instructions,
all Technical Data and any other instructions issued by the Seller, the Vendors
and the Propulsion Systems Manufacturer and all applicable rules, regulations
and directives of the relevant Aviation Authorities.

The Seller's liability under this Article 2 of Annex B will not extend to normal
wear and tear nor to:

i.        any Aircraft or component, equipment, accessory or part thereof, which
has been repaired, altered or modified after Delivery, [*];

ii.       any Aircraft or component, equipment, accessory or part thereof, which
has been operated in a damaged state, [*];

iii.      any component, equipment, accessory and part from which the trademark,
trade name, name, part or serial number or other identification marks have been
removed.

2.9             Risk of Loss

THE SELLER WILL NOT BE LIABLE FOR, AND THE BUYER WILL INDEMNIFY THE SELLER
AGAINST, ANY CLAIMS FROM ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT,
NONCONFORMITY OR PROBLEM OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
REPAIR OF ANY SELLER PART UNDERTAKEN BY THE BUYER UNDER ARTICLE 2.4 OR ANY OTHER
ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS ANNEX B, WHETHER SUCH CLAIM IS
ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL, IMPUTED,
ORDINARY OR INTERNTIONAL ACTS OR OMISSIONS OF THE BUYER OR THE SELLER.





 

ALC A220 Purchase Agreement – Annex B

Page  8/14

Ref. CLC-CT1906081

 

 



ANNEX B

Article 3.   Vendor Warranties and Service Life Policies

3.1             Warranties and Service Life Policies from Vendors

3.1.1          With respect to Vendor Parts installed on or incorporated on the
Aircraft at Delivery, the Seller has agreed with Vendors, a warranty of a scope
and duration consistent with industry standards for the corresponding type of
Vendor Part (the ‘Vendor Warranty Agreement’) that each such Vendor will make
available to the Buyer prior to the Delivery of the first Aircraft.  The Vendor
Warranty Agreements shall contain enforceable warranties for such Vendors, the
benefit of which is hereby accepted by the Buyer.

3.1.2          Except as specifically provided under this Article 3, the Seller
shall have no liability or obligation in respect of any Vendor Parts, Propulsion
System Parts, Expendables, Consumables or Buyer Furnished Equipment. The
warranties for Vendor Parts, Propulsion System Parts and Buyer Furnished
Equipment shall be the responsibility of the relevant Vendor, Propulsion System
Part manufacturer or supplier of Buyer Furnished Equipment and a matter as
between the Buyer and the applicable Vendor, Propulsion System Part manufacturer
or supplier of Buyer Furnished Equipment. Nothing in this Article 3 shall be
construed to add to, vary, modify, restrict, diminish, delete or cancel any
warranty provided by Vendors, the Propulsion System Part manufacturer(s) or
suppliers of Buyer Furnished Equipment under the applicable agreements.

3.2             Vendor Warranty and Service Life Policy Backstop

3.2.1          If any Vendor, under any standard warranty contained in a Vendor
Warranty Agreement, defaults in the performance of any material obligation with
respect thereto and [*] in the Vendor Warranty Agreement will apply.

3.2.2          If any Vendor, under any Vendor service life policy referred to
in Article 3.1.1 defaults in the performance of any material obligation with
respect thereto and [*] in the Vendor Warranty Agreement will apply.

3.2.3          At the Seller’s request, the Buyer will assign to the Seller, and
the Seller will be subrogated to, all of the Buyer’s rights against the relevant
Vendor with respect to and arising by reason of such default and the Buyer will
provide reasonable assistance to enable the Seller to enforce the rights so
assigned.

3.3             Interface Commitment

3.3.1          Interface Problem

If [*] (an “Interface Problem”), the Seller will, [*] and without additional
charge to the Buyer except for transportation of the Seller’s or its designee’s
personnel to the Buyer’s facilities, promptly conduct or have conducted an





 

ALC A220 Purchase Agreement – Annex B

Page  9/14

Ref. CLC-CT1906081

 

 



ANNEX B

investigation and analysis of such problem to determine, if possible, the cause
or causes of the problem and to recommend such corrective action as may be
feasible. The Buyer will furnish to the Seller all data and information in the
Buyer’s possession relevant to the Interface Problem and will cooperate with the
Seller in the conduct of the Seller’s investigations and such tests as may be
required.

At the conclusion of such investigation, the Seller will promptly advise the
Buyer in writing of the Seller’s opinion as to the cause or causes of the
Interface Problem and the Seller’s recommendations as to corrective action.

3.3.2          Seller’s Responsibility

If the Seller determines that the Interface Problem is primarily attributable to
the design of a Seller Part, the Seller will, if so requested by the Buyer and
pursuant to the terms and conditions of Article 2, [*].

3.3.3          Vendor’s Responsibility

If the Seller determines that the Interface Problem is primarily attributable to
the design of any Vendor Part, the Seller will, if so requested by the Buyer,
[*].

3.3.4          Joint Responsibility

If the Seller determines that the Interface Problem is attributable partially to
the design of a Seller Part and partially to the design of any Vendor Part, the
Seller will, if so requested by the Buyer, seek a solution to the Interface
Problem through cooperative efforts of the Seller and any Vendor involved.

The Seller will promptly advice the Buyer of such corrective action as may be
proposed by the Seller and any such Vendor. Such proposal will be [*]. Such
corrective action, [*], will constitute full satisfaction of any claim the Buyer
may have against either the Seller or any such Vendor with respect to such
Interface Problem.

3.4             General

3.4.1          All requests under this Article 3 will be directed to both the
Seller and the affected Vendor.

3.4.2          Except as specifically set forth in this Article 3, this Article
3 will not be deemed to impose on the Seller any obligations not expressly set
forth elsewhere in the Agreement.





 

ALC A220 Purchase Agreement – Annex B

Page  10/14

Ref. CLC-CT1906081

 

 



ANNEX B

Article 4.   Service Life Policy

4.1             Applicability

The Service Life Policy (“SLP”) set out in this Article 4 shall apply if
fleet-wide, repetitive failures occur in any of the components listed in
Attachment A (the “SLP Covered Component(s)”).

4.2             Term and Corrective Action

If a failure has occurred [*] fleet-wide basis in any SLP Covered Component
within [*], whichever occurs first, following Delivery of an Aircraft, the
Seller shall, as promptly as practicable and at its option:

a)       design and/or furnish a correction for such failed SLP Covered
Component; or

b)       furnish a replacement SLP Covered Component, or part thereof, and any
other part required for such correction at the price set forth in Article 4.3
below ([*] but excluding industry standard parts such as bearings, bushings,
nuts, bolts, Consumables, Expendables and similar low value items).

Any costs or expenses for maintenance, restoration, repositioning of Aircraft,
installation of components and/or the implementation of corrective actions are
not covered under this SLP.

4.3             Price of a Replacement SLP Covered Component

Any SLP Covered Component, or part thereof, which the Seller furnishes under
Article 4.2 above shall be offered at the highest price calculated in accordance
with the following formulae:

[*]

[*]

[*]

[*]

[*]

 

Where:

[*].

4.4             Conditions, Exclusions and Limitations

The following conditions, exclusions and limitations shall apply to the SLP:

(a)     the transportation costs for the return to the Seller’s designated
facility, if practicable, of any failed SLP Covered Component necessary for
failure investigation or redesigning studies shall be borne by the Buyer;

(b)     the Seller’s obligations under this SLP are conditional upon the
submission by the Buyer of proof reasonably acceptable to the Seller that the
failure is covered hereby;





 

ALC A220 Purchase Agreement – Annex B

Page  11/14

Ref. CLC-CT1906081

 

 



ANNEX B

(c)      the Buyer shall report any failure of a SLP Covered Component in
writing to the Seller’s warranty administrator within [*] after such failure
becomes evident. Failure to provide such required notice shall release the
Seller from all obligations with respect to such failure;

(d)     the Buyer shall (i) maintain reasonably complete records of operations
and maintenance of the Aircraft and make such records available to the Seller as
the parties may mutually agree and (ii) if applicable, allow the Seller
reasonable opportunity to be present, at the Seller’s cost, during the
disassembly, inspection and testing of the applicable SLP Covered Component;

(e)     the Buyer shall maintain the Aircraft in accordance with the Technical
Data and relevant documentation;

(f)      the Seller’s obligations under this SLP shall not apply to any Aircraft
which has not been correctly modified or repaired in accordance with the
relevant Seller Technical Documentation which are furnished to the Buyer prior
to receipt by the Seller of any notice from the Buyer of an occurrence which
constitutes a failure in a SLP Covered Component. The provisions of this Article
4.4.1(f) shall not apply in the event that the Buyer furnishes evidence
reasonably acceptable to the Seller that such failure was not caused by the
Buyer’s failure to so modify or repair the Aircraft;

(g)     this SLP shall not apply to a failure of a SLP Covered Component if the
Seller reasonably determines that such failure may not reasonably be expected to
occur on a fleet-wide and repetitive basis; and

(h)     this SLP shall not apply to a SLP Covered Component where the failure
results from an accident, abuse, misuse, degradation, negligence or wrongful act
or omission, unauthorised repair or modification, impact or foreign object
damage or normal wear and tear to the SLP Covered Component.

4.5             Coverage

This SLP is neither a warranty, a performance guarantee nor an agreement to
modify the Aircraft to conform to new developments in design and/or
manufacturing art.

The Seller’s sole obligation and liability under this SLP is to provide
instructions to correct a SLP Covered Component or to furnish replacement
part(s) at a reduced price as provided in this SLP.

The Buyer's sole remedy and relief for the non-performance of any obligation or
liability of the Seller arising under or by virtue of this Service Life Policy
shall be [*], limited to the amount the Buyer reasonably expends in procuring a
correction or replacement for any SLP Covered Component that is the subject of a
failure covered by this Service Life Policy and to which such non-performance is
related.





 

ALC A220 Purchase Agreement – Annex B

Page  12/14

Ref. CLC-CT1906081

 

 



ANNEX B

The Buyer hereby waives, releases and renounces all claims to any further
damages, direct, incidental or consequential, including loss of profits and all
other rights, claims and remedies, arising under or by virtue of this Service
Life Policy.

Article 5.   General

5.1             No Duplication

The remedies provided to the Buyer under Article 2 and Article 4 of Annex B as
to any defect in respect of the Aircraft or any part thereof are mutually
exclusive and not cumulative. The Buyer will be entitled to the remedy that
provides [*], as the Buyer may elect, pursuant to the terms and conditions of
this Annex B for any particular defect for which remedies are provided under
this Annex B; provided, however, that the Buyer will not be entitled to elect a
remedy under both Article 2 and Article 4 for the same defect. The Buyer's
rights and remedies herein for the non-performance of any obligations or
liabilities of the Seller arising under these warranties will be in monetary
damages limited to the amount the Buyer expends in procuring a correction or
replacement for any covered part subject to a defect or non-performance covered
by this Annex B, and the Buyer will not have any right to require specific
performance by the Seller.

5.2             Export Control

The Parties shall, at all times, comply with all applicable sanctions, laws,
financial and trade restrictions, export control laws, regulations and
requirements, administered or enforced by (without limitation) the European
Union, the United States of America, Canada, the United Kingdom and/or the
United Nations authorities (the “Export Regulations”).

Neither Party shall be obliged to perform any obligation under this Agreement if
such performance would be in breach of any Export Regulations.

The Buyer undertakes to lease the Aircraft exclusively for the purposes of
commercial aviation and that, unless authorized by all applicable Export
Regulations, it will not directly or indirectly sell, import, export, re-export,
lease, sublease or operate the Aircraft to or in (a) any country which is the
subject of any applicable Export Regulations and/or (b) any person or entity
subject to any sanction or embargo according to Export Regulations.

5.3             Survival

Notwithstanding any termination of the Agreement, the terms and conditions of
this Annex B shall continue to apply to any Aircraft which, prior to such
termination, were delivered to, and paid for in full by, the Buyer in accordance
with the terms and conditions of the Agreement.





 

ALC A220 Purchase Agreement – Annex B

Page  13/14

Ref. CLC-CT1906081

 

 



ANNEX B

ATTACHMENT A

SLP COVERED COMPONENTS – A220 AIRCRAFT

1-1       Wing

[*]

1-2       Fuselage

[*]

1-3       Main Landing Gear

[*]

1-4       Nose Landing Gear

[*]

1-5       Vertical Stabilizer

[*]

1-6       Horizontal Stabilizer

[*]

1-7       Engine Strut

[*]

 

ALC A220 Purchase Agreement – Annex B

Page  14/14

Ref. CLC-CT1906081

 

 

